Case 19-33900-hdh11 Doc 185 Filed 07/31/20      Entered 07/31/20 20:45:26   Page 1 of 38




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 In re:                                     §
                                            §           CASE NO. 19-33900
 VIRTUOLOTRY, LLC                           §
                                            §           CHAPTER 11
          Debtor.                           §




                 DEBTOR’S DISCLOSURE STATEMENT IN SUPPORT
               OF DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION



                                     Jason P. Kathman
                                  State Bar No. 24070036
                                      Megan F. Clontz
                                  State Bar No. 24069703
                             PRONSKE & KATHMAN, P.C.
                              2701 Dallas Parkway, Suite 590
                                    Plano, Texas 75093
                                (214) 658-6500 - Telephone
                               (214) 658-6509 – Telecopier
                             Email: jkathman@pronskepc.com
                             Email: mclontz@pronskepc.com

                              COUNSEL FOR DEBTOR
                            AND DEBTOR IN POSSESSION




 DATED: July 31, 2020
Case 19-33900-hdh11 Doc 185 Filed 07/31/20                                       Entered 07/31/20 20:45:26                              Page 2 of 38




                                                    TABLE OF CONTENTS

 I.     INTRODUCTORY STATEMENT AND DISCLOSURES ....................................................... 4
        1.1        Introduction ......................................................................................................................... 4
        1.2        Considerations in Preparation of the Disclosure Statement and Plan; Disclaimers ............ 4
        1.3        Disclosure Statement; Construction .................................................................................... 6
        1.4        The Confirmation Hearing and Objection Deadline ........................................................... 7
        1.5        Recommendation of the Debtor to Approve the Plan ......................................................... 7
 II.    DEBTOR’S BACKGROUND INFORMATION ........................................................................ 7
        2.1        History of the Debtor .......................................................................................................... 7
        2.2        Events Leadings to Chapter 11 ........................................................................................... 8
 III.   EVENTS DURING THE CHAPTER 11 CASES ........................................................................ 8
        3.1        Commencement of the Chapter 11 Case ............................................................................. 8
        3.2        The 9019 Motion and Adversary Proceeding ..................................................................... 9
        3.3        Retention of Professionals by the Debtor ........................................................................... 9
        3.4        Bankruptcy Schedules and Statement of Financial Affairs .............................................. 10
        3.5        Meeting of Creditors ......................................................................................................... 10
        3.6        Operating Reports ............................................................................................................. 10
        3.7        Litigation ........................................................................................................................... 10
 IV.    FINANCIAL INFORMATION .................................................................................................. 13
        4.1        Assets ................................................................................................................................ 13
        4.2        Other.................................................................................................................................. 13
 V.     PLAN OVERVIEW ..................................................................................................................... 14
        5.1        Introduction ....................................................................................................................... 14
        5.2        Summary of the Plan and Proposed Distributions Under the Plan ................................... 14
 VI.    SUMMARY OF CERTAIN PLAN PROVISIONS ................................................................... 17
        6.1        Means for Implementation of the Plan .............................................................................. 17
        6.2        Conditions to Effective Date ............................................................................................. 20
        6.3        Treatment of Executory Contracts and Unexpired Leases................................................ 20
        6.4        Procedures for Resolving Disputed, Contingent and Unliquidated Claims ...................... 21
        6.5        Provisions Governing Distributions Generally ................................................................. 22
        6.6        Effects of Confirmation .................................................................................................... 25
        6.7        Retention of Jurisdiction ................................................................................................... 26
 VII.   CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ........................ 27



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page i
Case 19-33900-hdh11 Doc 185 Filed 07/31/20                                         Entered 07/31/20 20:45:26                              Page 3 of 38



         7.1        Tax .................................................................................................................................... 27
 IX.     RESERVED .................................................................................................................................. 27
 IX.     THE BEST INTERESTS OF CREDITORS TEST .................................................................. 27
         9.1        Best Interests of Creditors Test ......................................................................................... 27
         9.2        Liquidation Analysis ......................................................................................................... 28
 X.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN....... 29
         10.1       Alternative Plan(s) ............................................................................................................ 29
         10.2       Liquidation Under Chapter 7 ............................................................................................ 29
         10.3       Dismissal ........................................................................................................................... 30
         10.4       Other Alternatives ............................................................................................................. 30
 XI.     CERTAIN RISK FACTORS TO BE CONSIDERED .............................................................. 30
         11.1       Certain Bankruptcy Law Considerations .......................................................................... 30
         11.2       Estimated Recovery Risks ................................................................................................ 31
 XII.    VOTING PROCEDURES AND REQUIREMENTS ............................................................... 31
         12.1       Voting Deadline ................................................................................................................ 31
         12.2       Creditors Solicited to Vote ................................................................................................ 32
         12.3       Definition of Impairment .................................................................................................. 32
         12.4       Classes Impaired Under the Plan ...................................................................................... 33
         12.5       Votes Required for Class Acceptance ............................................................................... 33
         12.6       Specific Considerations in Voting .................................................................................... 34
 XIII.   MISCELLANEOUS PROVISIONS ........................................................................................... 34
         13.1       Disclosures Required by the Bankruptcy Code ................................................................ 34
         13.2       Certain Rights Unaffected ................................................................................................. 34
         13.3       Binding Effect ................................................................................................................... 34
         13.4       Notices .............................................................................................................................. 34
         13.5       Injunctive Relief ................................................................................................................ 35
 XIV.    RECOMMENDATION AND CONCLUSION ......................................................................... 35




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page ii
Case 19-33900-hdh11 Doc 185 Filed 07/31/20   Entered 07/31/20 20:45:26   Page 4 of 38




                                  DISCLAIMER

 ALL HOLDERS OF CLAIMS ARE ADVISED AND ENCOURAGED TO READ THIS
 DISCLOSURE STATEMENT AND THE DEBTOR’S PLAN OF REORGANIZATION DATED
 JULY 31, 2020 (AS AMENDED, MODIFIED AND SUPPLEMENTED FROM TIME TO TIME,
 THE “PLAN”), IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE
 PLAN. ALL SUMMARIES OF THE PLAN AND OTHER STATEMENTS CONTAINED IN
 THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY
 REFERENCE TO THE PLAN, THE EXHIBITS ANNEXED TO THE PLAN, ANY
 SUPPLEMENTS TO THE PLAN, AND THE EXHIBITS ANNEXED TO THIS DISCLOSURE
 STATEMENT. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT
 ARE MADE AS OF THE DATE HEREOF, AND THE INFORMATION CONTAINED IN THIS
 DISCLOSURE STATEMENT IS AS OF THE DATE HEREOF, UNLESS OTHERWISE
 STATED HEREIN, AND THERE CAN BE NO ASSURANCE THAT THE STATEMENTS
 CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER THE DATE HEREOF.
 MOREOVER, THERE MAY BE ERRORS IN THE STATEMENTS AND/OR FINANCIAL
 INFORMATION CONTAINED HEREIN AND/OR ASSUMPTIONS UNDERLYING SUCH
 STATEMENTS AND/OR FINANCIAL INFORMATION. THE DEBTOR EXPRESSLY
 DISCLAIMS ANY OBLIGATION TO UPDATE OR CORRECT ANY SUCH FINANCIAL
 INFORMATION OR ASSUMPTIONS.

 THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
 SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE FEDERAL RULES
 OF BANKRUPTCY PROCEDURE AND NOT NECESSARILY IN ACCORDANCE WITH
 FEDERAL OR STATE SECURITIES LAWS OR OTHER APPLICABLE LAW. THIS
 DISCLOSURE STATEMENT AND THE PLAN FOR THE DEBTOR DESCRIBED HEREIN
 HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
 EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSIONS, ANY OTHER
 NATIONAL SECURITIES COMMISSION OR REGULATORY BODY, AND NEITHER THE
 SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES
 COMMISSION NOR ANY NATIONAL SECURITIES COMMISSION OR REGULATORY
 BODY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION
 CONTAINED HEREIN. TO THE EXTENT ANY RIGHTS OR INTERESTS ISSUED
 PURSUANT TO THE PLAN ARE DEEMED SECURITIES, NEITHER THE OFFER NOR THE
 ISSUANCE OF ANY SUCH SECURITIES PURSUANT TO THE PLAN HAS BEEN
 REGISTERED UNDER THE 1933 ACT OR ANY SIMILAR STATE SECURITIES LAWS.
 ANY SUCH OFFER OR ISSUANCE IS BEING MADE IN RELIANCE ON THE
 EXEMPTIONS FROM REGISTRATION THEREUNDER SPECIFIED IN SECTION 1145 OF
 THE BANKRUPTCY CODE. ANY REPRESENTATION TO THE CONTRARY IS A
 CRIMINAL OFFENSE. PERSONS OR ENTITIES TRADING IN OR OTHERWISE
 PURCHASING, SELLING OR TRANSFERRING SECURITIES OR CLAIMS OF THE
 DEBTOR IN THIS CASE SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND
 THE PLAN IN LIGHT OF THE PURPOSE FOR WHICH THEY WERE PREPARED.

 AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER PENDING
 OR THREATENED LITIGATION OR ACTIONS, THIS DISCLOSURE STATEMENT AND



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 2
Case 19-33900-hdh11 Doc 185 Filed 07/31/20             Entered 07/31/20 20:45:26         Page 5 of 38




 THE EXHIBITS HERETO DO NOT CONSTITUTE AND MAY NOT BE CONSTRUED AS
 AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION, OR WAIVER, BUT
 RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS AND SHALL BE
 INADMISSIBLE FOR ANY PURPOSE ABSENT THE EXPRESS WRITTEN CONSENT OF
 THE DEBTOR AND THE PARTY AGAINST WHOM SUCH INFORMATION IS SOUGHT
 TO BE ADMITTED.

 THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS INCLUDED
 HEREIN FOR THE PURPOSE OF SOLICITING ACCEPTANCE OF THE PLAN AND MAY
 NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO
 VOTE ON THE PLAN.

 THIS DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY NON-
 BANKRUPTCY PROCEEDING INVOLVING THE DEBTOR OR ANY OTHER PARTY, NOR
 WILL IT BE CONSTRUED TO CONSTITUTE CONCLUSIVE ADVICE ON THE TAX,
 SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS
 AGAINST, OR INTERESTS IN, THE DEBTOR.

           DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS

         This Disclosure Statement includes information regarding certain “forward-looking
 statements” within the meaning of section 27A of the 1933 Act and section 21E of the Securities
 Exchange Act of 1934, as amended, all of which are based upon various estimates and assumptions
 that the Debtor believes to be reasonable as of the date hereof. These statements involve risks and
 uncertainties that could cause actual future outcomes to differ materially from those set forth in
 this Disclosure Statement. Such risks and uncertainties include, but are not limited to:

 •   litigation risks and uncertainties;
 •   costs associated with the Debtor’s restructuring efforts, including its chapter 11 filing; and
 •   claims and liability estimates.

         You should understand that the foregoing as well as other risk factors discussed in this
 Disclosure Statement, including those listed in Article XI of this Disclosure Statement under the
 heading “Certain Factors to be Considered,” could cause future outcomes to differ materially from
 those expressed in such forward-looking statements. Given the uncertainties, you are cautioned
 not to place undue reliance on any forward-looking statements in determining whether to vote in
 favor of the Plan or to take any other action. The Debtor undertakes no obligation to publicly
 update or revise information concerning the Debtor’s restructuring efforts or their cash position or
 any forward-looking statements to reflect events or circumstances that may arise after the date of
 this Disclosure Statement, except as required by law.




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 3
Case 19-33900-hdh11 Doc 185 Filed 07/31/20              Entered 07/31/20 20:45:26         Page 6 of 38




                                   ARTICLE I
                    INTRODUCTORY STATEMENT AND DISCLOSURES

        1.1     Introduction

         On November 22, 2019, Virtuolotry, LLC (the “Debtor”) filed its voluntary petition for
 relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et. seq. (the
 “Bankruptcy Code”), in Case No. 19-33900 (“the “Bankruptcy Case”) pending in the United States
 Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”), thereby initiating
 this bankruptcy case.

        Pursuant to the terms of the Bankruptcy Code, this Disclosure Statement has been approved
 by the Bankruptcy Court. Such approval is required by statute and will not constitute a judgment
 by the Bankruptcy Court as to the desirability of the Plan or as to the value or suitability of any
 consideration offered thereby.

         Contained in the packet of documents which has been sent to you by the Debtor is the
 Disclosure Statement, the Plan, the Ballot for Voting on the Plan (the “Ballot”) and the Order
 Approving Disclosure Statement and Fixing Time for Filing Acceptance or Rejection of Plan,
 Combined with Notice Thereof. Please read all of these materials carefully. Please note that in
 order for your vote to be counted, you must: 1) include your name and address, 2) fill in, date, and
 sign the enclosed Ballot and 3) return it to the attorney for the Debtor by the date and time specified
 on the Ballot. If you did not receive a Ballot and believe that you should have, please contact
 counsel for the Debtor via either facsimile at (214) 658-6509 or via email to
 lvargas@pronskepc.com.

        1.2     Considerations in Preparation of the Disclosure Statement and Plan;
                Disclaimers

      BECAUSE ACCEPTANCE OF THE PLAN WILL CONSTITUTE ACCEPTANCE OF
 ALL THE PROVISIONS THEREOF, HOLDERS OF CLAIMS ARE URGED TO CAREFULLY
 CONSIDER THE INFORMATION REGARDING TREATMENT OF THEIR CLAIMS
 CONTAINED IN THIS DISCLOSURE STATEMENT.

     THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE SUBJECT TO
 MATERIAL CONDITIONS PRECEDENT. THERE CAN BE NO ASSURANCE THAT THOSE
 CONDITIONS WILL BE SATISFIED.

      THE DEBTOR PRESENTLY INTENDS TO SEEK TO CONSUMATE THE PLAN AND
 TO CAUSE THE EFFECTIVE DATE TO OCCUR AFTER CONFIRMATION OF THE PLAN.
 THERE CAN BE NO ASSURANCE, HOWEVER, AS TO WHEN AND WHETHER
 CONFIRMATION OF THE PLAN AND THE EFFECTIVE DATE ACTUALLY WILL
 OCCUR.

      TO BE COUNTED, YOUR BALLOT MUST BE DULY COMPLETED, EXECUTED,
 AND ACTUALLY RECEIVED BY THE VOTING DEADLINE. HOLDERS OF CLAIMS AND



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 4
Case 19-33900-hdh11 Doc 185 Filed 07/31/20    Entered 07/31/20 20:45:26   Page 7 of 38




 EQUITY INTERST ARE ENCOURAGED TO READ AND CAREFULLY CONSIDER THIS
 ENTIRE DISCLOSURE STATEMENT, INCLUDING THE PLAN.

                                      *****

      THIS DISCLOSURE STATEMENT CONTAINS SUMMARIES OR CERTAIN
 PROVISIONS OF THE PLAN, STATUTORY PROVISIONS, DOCUMENTS RELATED
 TO THE PLAN, ANTICIPATED EVENTS IN THE CASE, AND FINANCIAL
 INFORMATION. ALTHOUGH THE DEBTOR BELIEVES THAT THE SUMMARIES
 ARE FAIR AND ACCURATE, SUCH SUMMARIES ARE QUALIFIED TO THE EXTENT
 THAT THEY DO NOT SET FORTH THE ENTIRE TEXT OF THE PLAN OR CERTAIN
 DOCUMENTS (AND HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD
 REFER TO THE PLAN AND SPECIFIED DOCUMENTS IN THEIR ENTIRETY AS
 ATTACHED HERETO); STATUTORY PROVISIONS, EVENTS, OR INFORMATION.
 EXCEPT WHERE OTHERWISE SPECIFICALLY NOTED, FACTUAL INFORMATION
 CONTAINED IN THIS DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE
 DEBTOR. HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE URGED TO
 REVIEW THE ENTIRE PLAN, A COPY OF WHICH IS ATTACHED HERETO AS
 EXHIBIT A. IN THE EVENT ANY PROVISION OF THIS DISCLOSURE STATEMENT
 IS FOUND TO BE INCONSISTENT WITH A PROVISION OF THE PLAN, THE
 PROVISION OF THE PLAN SHALL CONTROL

      IN DETERMINING WHETHER TO VOTE TO ACCEPT THE PLAN, HOLDERS OF
 CLAIMS MUST RELY UPON THEIR OWN EXAMINATION OF THE DEBTOR AND THE
 TERMS OF THE PLAN, INCLUDING THE MERITS AND RISKS INVOLVED. THE
 CONTENTS OF THIS DISCLOSURE STATEMENT SHOULD NOT BE CONSTRUED AS
 PROVIDING ANY LEGAL, BUSINESS, FINANCIAL, OR TAX ADVICE. EACH SUCH
 HOLDER SHOULD CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL, AND
 TAX ADVISORS WITH RESPECT TO ANY SUCH MATTERS CONCERNING THIS
 DISCLOSURE STATEMENT, THE SOLICITATION, THE PLAN AND THE
 TRANSACTIONS CONTEMPLATED THEREBY.

                                      *****

       THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
 MADE AS OF THE DATE HEREOF, AND THE INFORMATION CONTAINED IN THIS
 DISCLOSURE STATEMENT IS AS OF THE DATE HEREOF, UNLESS OTHERWISE
 STATED HEREIN, AND NEITHER THE DELIVERY OF THIS DISCLOSURE STATEMENT
 NOR, IN THE EVENT ANY RIGHTS OR INTERESTS ISSUED PURSUANT TO THE PLAN
 ARE DEEMED SECURITIES, THE DISTRIBUTION OF ANY SECURITIES PURSAUNT TO
 THE PLAN WILL, UNDER ANY CIRCUMSTANCE, CREATE ANY IMPLICATION THAT
 THE INFORMATION CONTAINED HEREIN IS CORRECT AT ANY TIME SUBSEQUENT
 TO THE DATE HEREOF, OR SUCH OTHER DATE AS DESCRIBED HEREIN. ANY
 ESTIMATES OF CLAIMS OR EQUITY INTERESTS SET FORTH IN THIS DISCLOSURE
 STATEMENT MAY VARY FROM THE AMOUNTS OF CLAIMS OR EQUITY INTERESTS
 DETERMINED BY THE DEBTOR OR ULTIMATELY ALLOWED BY THE BANKRUPTCY



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 5
Case 19-33900-hdh11 Doc 185 Filed 07/31/20             Entered 07/31/20 20:45:26        Page 8 of 38




 COURT, AND AN ESTIMATE SHALL NOT BE CONSTRUED AS AN ADMISSION OF THE
 AMOUNT OF SUCH CLAIM.

       INFORMATION INCORPORATED BY REFERENCE INTO THIS DISCLOSURE
 STATEMENT SPEAKS AS OF THE DATE OF SUCH INFORMATION OR THE DATE OF
 THE REPORT OR DOCUMENT IN WHICH SUCH INFORMATION IS CONTAINED OR AS
 OF A PRIOR DATE AS MAY BE SPECIFIED IN SUCH REPORT OR DOCUMENT. ANY
 STATEMENT CONTAINED IN A DOCUMENT INCORPORATED BY REFERENCE
 HEREIN SHALL BE DEEMED TO BE MODIFIED OR SUPERSEDED FOR ALL PURPOSES
 TO THE EXTENT THAT A STATEMENT CONTAINED IN THIS DISCLOSURE
 STATEMENT OR IN ANY OTHER SUBSEQUENTLY FILED DOCUMENT WHICH IS ALSO
 INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE, MODIFIES OR
 SUPERSEDES SUCH STATEMENT. ANY STATEMENT SO MODIFIED OR SUPERSEDED
 SHALL NOT BE DEEMED, EXCEPT AS SO MODIFIED OR SUPERSEDED, TO
 CONSTITUTE A PART OF THIS DISCLOSURE STATEMENT.

        1.3     Disclosure Statement; Construction

         This Disclosure Statement has been prepared to comply with section 1125 of the
 Bankruptcy Code and is hereby transmitted by the Debtor to Holders of Claims and Equity
 Interests for use in this solicitation or acceptances from the holders of Claims (the “Solicitation”)
 of the Plan, a copy of which is attached hereto as Exhibit A. Unless otherwise defined in this
 Disclosure Statement, capitalized terms used herein have the meanings ascribed to them in
 the Plan.

         For purposes of this Disclosure Statement, the following rules of interpretation shall apply:
 (i) whenever the words “include,” “includes” or “including” are used, they shall be deemed to be
 followed by the words “without limitation,” (ii) the words “hereof,” “herein,” “hereby” and
 “hereunder” and words of similar import shall refer to this Disclosure Statement as a whole and
 not to any particular provision, (iii) article, section and exhibit references are to this Disclosure
 Statement unless otherwise specified, and (iv) with respect to any Distribution or Payment under
 the Plan, “on” a date means on or as soon as reasonably practicable thereafter.

        The purpose of this Disclosure Statement is to provide “adequate information” to Persons
 who hold Claims to enable them to make an informed decision before exercising their right to vote
 to accept or reject the Plan. By order of the Bankruptcy Court, this Disclosure Statement was
 approved and held to contain adequate information.

      THE APPROVAL BY THE BANKRUPTCY COURT OF THIS DISCLOSURE
 STATEMENT DOES NOT CONSTITUTE AN ENDORSEMENT BY THE
 BANKRUPTCY COURT OF THE PLAN OR A GUARANTEE OF THE ACCURACY OR
 COMPLETENESS OF THE INFORMATION CONTAINED HEREIN. THE MATERIAL
 CONTAINED HEREIN IS INTENDED SOLELY FOR THE USE BY HOLDERS OF
 CLAIMS AND EQUITY INTERESTS IN EVALUATING THE PLAN AND BY HOLDERS
 OF CLAIMS IN VOTING TO ACCEPT OR REJECT THE PLAN AND, ACCORDINGLY,
 MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN THE



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 6
Case 19-33900-hdh11 Doc 185 Filed 07/31/20              Entered 07/31/20 20:45:26        Page 9 of 38




 DETERMINATION OF HOW TO VOTE ON THE PLAN. THE PLAN IS SUBJECT TO
 NUMEROUS CONDITIONS AND VARIABLES AND THERE CAN BE NO ASSURANCE
 THAT THE PLAN, IF CONFIRMED, WILL BE EFFECTUATED.

        1.4     The Confirmation Hearing and Objection Deadline

      THE BANKRUPTCY COURT HAS SET ______________, 2020, AT _____ __.M.,
 CENTRAL TIME, AS THE DATE AND TIME FOR THE COMMENCMENT OF THE
 HEARING ON CONFIRMATION OF THE PLAN AND TO CONSIDER ANY
 OBJECTIONS TO THE PLAN. THE CONFIRMATION HEARING WILL BE HELD AT
 THE UNITED STATES BANKRUPTCY COURT, JUDGE HALE’S COURTROOM, 1100
 COMMERCE STREET, 14TH FLOOR, DALLAS, TEXAS 75242. THE DEBTOR WILL
 REQUEST CONFIRMATION OF THE PLAN AT THE CONFIRMATION HEARING.

        THE BANKRUPTCY COURT HAS FURTHER FIXED _____________, 2020, AT
 4:00 P.M., CENTRAL TIME, AS THE DEADLINE (THE “OBJECTION DEADLINE”)
 FOR FILING OBJECTIONS TO CONFIRMATION OF THE PLAN WITH THE
 BANKRUPTCY COURT. OBJECTIONS TO CONFIRMATION OF THE PLAN MUST
 BE SERVED SO AS TO BE RECEIVED BY THE COUNSEL TO THE DEBTOR ON OR
 BEFORE THE OBJECTION DEADLINE.

       ANY OBJECTION TO CONFIRMATION OF THE PLAN MUST BE IN WRITING
 AND (A) MUST STATE THE NAME AND ADDRESS OF THE OBJECTING PARTY AND
 THE AMOUNT OF ITS CLAIM OR THE NATURE OF ITS EQUITY INTEREST AND
 (B) MUST STATE WITH PARTICULARITY THE NATURE OF ITS OBJECTION. ANY
 CONFIRMATION OBJECTION NOT TIMELY FILED AND SERVED AS SET FORTH
 HEREIN SHALL BE DEEMED WAIVED AND MAY NOT BE CONSIDERED BY THE
 BANKRUPTCY COURT.

        1.5     Recommendation of the Debtor to Approve the Plan

         The Debtor approved the solicitation of the acceptance of the Plan and of the transactions
 contemplated thereunder. In light of the benefits to be attained by the holders of Claims under the
 Plan, the Debtor recommends that such Holders of Claims vote to accept the Plan. The Debtor has
 reached this decision after considering the alternatives to the Plan that are available to the Debtor.
 These alternatives include liquidation under chapter 7 of the Bankruptcy Code or dismissal of the
 Debtor’s bankruptcy case. The Debtor determined, after consulting with legal advisors, the Plan
 likely results in a distribution of greater value than would a liquidation under chapter 7.

                                     ARTICLE II
                         DEBTOR’S BACKGROUND INFORMATION

        2.1     History and Corporate Structure of the Debtor

         Debtor is a Delaware limited liability company that is registered to conduct business within
 the State of Texas. Debtor is managed by its sole member and manager, Richard Boyd. The Debtor



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 7
Case 19-33900-hdh11 Doc 185 Filed 07/31/20            Entered 07/31/20 20:45:26         Page 10 of 38




 formerly owned and operated a group of commercial buildings located at 6124 Denton Dr., Dallas,
 Texas 75235 (collectively, the “Denton Property”). The Denton Property is more specifically
 comprised of three buildings: (a) two buildings (“Buildings 2 and 3”) collectively containing
 approximately 33,750 square feet of warehouse space, which have had significant vacancies since
 it was constructed in 2007, and (b) an approximate 18,500 square feet building (“Building 1”)
 which was previously used as a showroom for vehicles.

        2.2     Events Leading to Chapter 11

         At the time the Debtor purchased the Denton Property, Building 1 was subject to a lease in
 favor of Westwood Motorcars, LLC (“Westwood”). The Debtor evicted Westwood, which
 eviction lead to a wrongful eviction lawsuit filed in the 134th District Court for Dallas County (the
 “State Court Lawsuit”). The State Court Lawsuit ultimately lead to a judgment against the Debtor
 in an amount in excess of $1.2 Million (the “Westwood Judgment”). The Westwood Judgment is
 currently pending appeal before the Court of Appeals for the 5th District of Texas in Appellate
 Case No. 05-19-0155-CV.

         Virtuolotry borrowed money in June 2015 from MDJ Denton, LLC (“MDJ”) to purchase
 the Denton Property, pursuant to a Promissory Note (the “Original Note”) and executed a Deed of
 Trust (the “Deed of Trust”). The MDJ Note had a one-year maturity and was intended to be a
 short-term bridge note to allow Virtuolotry to find more traditional long-term financing. On or
 about April 11, 2016, Dreki Capital, LLC (“Dreki”), an entity with common ownership as the
 Debtor, purchased the Original Note. In conjunction with that transaction, the Original Note was
 endorsed to Dreki, and the Deed of Trust was assigned to Dreki.

        The Debtor defaulted under the Original Note when it did not pay the full amount owed on
 June 8, 2016, the maturity date in the Original Note. On July 16, 2019, Dreki sent a letter to the
 Debtor declaring a Notice of Default, Notice of Acceleration and Demand for Payment (the
 “Default Notice”). Additionally, on July 16, 2019, Dreki served the Debtor with its Notice of
 Foreclosure Sale (the “Foreclosure Notice”), giving notice of Dreki’s intent to foreclose on the
 Property on August 6, 2019. On August 6, 2019, Dreki appeared at the Dallas County Courthouse
 and credit bid $5.4 Million for the Property, and the Property was thereby sold to Dreki via
 foreclosure sale (the “Foreclosure”). Thereafter, Dreki filed its Foreclosure-Sale Deed on August
 28, 2019 in the real property records of Dallas County, Texas as Instrument No. 201900228744.

        The Debtor filed the Bankruptcy Case to resolve issues related to the Foreclosure and to
 preserve the Debtor’s assets for all creditors.

                                    ARTICLE III
                         EVENTS DURING THE CHAPTER 11 CASE

        3.1     Commencement of the Chapter 11 Case

        On the Petition Date, the Debtor filed its voluntary petition for relief under Chapter 11 of
 the Bankruptcy Code. Since the Petition Date, the Debtor has operated its business as a debtor in
 possession.



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 8
Case 19-33900-hdh11 Doc 185 Filed 07/31/20           Entered 07/31/20 20:45:26        Page 11 of 38




        3.2     The 9019 Motion and Adversary Proceeding

        On December 21, 2019, the Debtor filed its first Motion to Approve Settlement and
 Compromise of Claims Pursuant to Federal Rule of Bankruptcy Procedure 9019 (the “Original
 9019 Motion”) with Dreki, which proposed to return the Denton Property to the Debtor in
 exchange for a secured claim to Dreki in the amount of $7,128,523.09. [Docket No. 14] On January
 13, 2020, Westwood objected to the Original 9019 Motion, and after several hearings and
 subsequent settlement discussions, the Original 9019 Motion was amended and supplemented.
 [Docket Nos. 14, 21, 22, 35, 51, and 58]

        On February 17, 2020, Westwood commenced Adversary Proceeding No. 20-03019 (the
 “Westwood Adversary Proceeding”) in which it (i) objects to Dreki’s claim, (ii) seeks equitable
 subordination of Dreki’s claim, and (iii) seeks a declaratory judgment that its judgment lien is
 superior to Dreki’s lien. The Westwood Adversary Proceeding is currently pending. However, on
 July 16, the Bankruptcy Court entered an Order on the Debtor’s Motion to Dismiss, dismissing the
 Debtor from the Westwood Adversary Proceeding, subject to Westwood’s ability to replead.

         The Debtor, Dreki, and Westwood have agreed to settlement terms regarding claims and
 causes of action that may have arisen as a result of the Foreclosure, pursuant to the terms of the
 Court’s Order Approving Settlement and Compromise of Fraudulent Transfer and Wrongful
 Foreclosure Claims Pursuant to Federal Rule of Bankruptcy Procedure 9019, entered on July 24,
 2020 as Docket No. 183 (the “9019 Order”). Pursuant to the 9019 Order, the prior foreclosure sale
 of the Denton Property by Dreki was rescinded, vacated, and deemed null and void as of August
 6, 2019, the Foreclosure-Sale Deed was voided and held to be without effect, and Dreki was
 ordered to reconvey and re-transfer the Denton Property to the Debtor within ten (10) days of the
 Order becoming a Final Order. The parties are to be restored to their status with respect to the
 Denton Property as of August 6, 2019, with claim allowance and lien positions to be determined
 through the pending Adversary Proceeding.

        Following return of the Denton Property to the Debtor, the Denton Property is the Debtor’s
 primary asset. The Debtor intends to satisfy its obligations under the Plan through the sale of the
 Denton Property.

        3.3     Retention of Professionals by the Debtor

         On December 21, 2019, the Debtor sought to employ the law firm of Pronske & Kathman,
 P.C. as counsel for the Debtor (Docket No. 15). On March 4, 2020, the Bankruptcy Court entered
 an order approving the employment of Pronske & Kathman, P.C. as counsel for the Debtor (Docket
 No. 85).

        On March 30, 2020, the Debtor sought to employ C. D. Shamburger, Jr. as accountant for
 the Debtor (Docket No. 110). On June 26, 2020, the Bankruptcy Court entered an order approving
 the employment of Pronske & Kathman, P.C. as counsel for the Debtor (Docket No. 163).




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 9
Case 19-33900-hdh11 Doc 185 Filed 07/31/20           Entered 07/31/20 20:45:26         Page 12 of 38




        3.4     Bankruptcy Schedules and Statement of Financial Affairs

        On December 27, 2019, the Debtor filed its Bankruptcy Schedules and Statement of
 Financial Affairs [Docket Nos. 16 and 17]. The Bankruptcy Schedules set forth the detailed list of
 the Debtor’s assets and liabilities as of the commencement of this case. The Debtor has
 subsequently filed amendments to its schedules [Docket Nos. 91 and 92] and intends to amend its
 scheduled following transfer of the Denton Property from Dreki to the Debtor, pursuant to the
 9019 Order.

        3.5     Meeting of Creditors

        On December 30, 2019, the United States Trustee conducted the meeting of creditors
 pursuant to section 341 of the Bankruptcy Code for the Bankruptcy Case.

        3.6     Operating Reports

         As required by the United States Trustee, Monthly Operating Reports during the pendency
 of this case have been filed with the Clerk of the Bankruptcy Court. The Monthly Operating
 Reports are incorporated herein by reference. A copy of the Debtor’s most recent monthly
 operating report is attached hereto as Exhibit B.

        3.7     Litigation

                (a)    Potential Litigation

                The Plan preserves all Causes of Action. The Causes of Action include certain
        Avoidance Actions and other claims and potential claims that the Debtor holds against third
        parties. In accordance with section 1123(b)(3) of the Bankruptcy Code, the Plan further
        provides that the Reorganized Debtor will have standing, on and after the Effective Date
        of the Plan, to pursue Causes of Action retained under the Plan. The Estate may hold the
        following Causes of Action, among others, all of which shall be preserved (unless expressly
        otherwise released by the Plan):

                       (i)     Malpractice and Negligence Against Former Law Firm.

                       The Debtor asserts that it has claims against its former law firm, Cherry
                Peterson Landry Albert LLP (“Cherry Peterson”) related to its representation of the
                Debtor in the litigation against Westwood. More specifically, the Debtor believes
                it has claims against Cherry Peterson related to inter alia malpractice and/or
                negligence in representation of the Debtor.

                       (ii)    Fraudulent Transfers and Other Avoidance Actions.

                        Under section 548 of the Bankruptcy Code and various state laws, a debtor
                may recover certain prepetition transfers of property, including the grant of a
                security interest in property, made while insolvent to the extent the debtor receives



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 10
Case 19-33900-hdh11 Doc 185 Filed 07/31/20          Entered 07/31/20 20:45:26         Page 13 of 38




              less than fair value for such property. In addition, avoidance actions exist under
              section 544, 545, 549 and 553(b) of the Bankruptcy Code that allow a debtor to
              avoid and/or recover certain property. The Plan proposes to pay General Unsecured
              Creditors in full. As such, the Debtor may choose to forego pursuing fraudulent
              transfer and preference causes of action.

                     (iii)   Other Causes of Action

                      The Reorganized Debtor will continue the investigation and analysis of
              Causes of Action. There may be numerous Causes of Action which currently exist
              or may subsequently arise that are not set forth in the Plan or Disclosure Statement,
              because the facts upon which such Causes of Action are based are not fully or
              currently known by the Debtor and as a result, cannot be raised during the pendency
              of the Bankruptcy Case (collectively the “Unknown Causes of Action”). The
              failure to list any such Unknown Cause of Action in the Plan or the Disclosure
              Statement is not intended to limit the rights of the Reorganized Debtor to pursue
              any Unknown Cause of Action to the extent that facts underlying such Unknown
              Cause of Action become fully known to the Debtor or Reorganized Debtor.

                      The Debtor has attempted to disclose herein certain material Causes of
              Action including Avoidance Actions and other actions that it may hold against third
              parties. However, the Debtor has not performed an exhaustive investigation or
              analysis of all potential claims and Causes of Action against third parties. It is the
              contemplation of the Plan, that such investigation and analysis will continue post-
              confirmation by the Reorganized Debtor. You should not rely on the omission of
              the disclosure of a claim or Cause of Action to assume that the Debtor holds no
              claim or Cause of Action against any third-party, including any Creditor that may
              be reading this Disclosure Statement and/or casting a Ballot.

                       Unless expressly released by the Plan or by an order of the Bankruptcy
              Court, any and all such claims and Causes of Action against third parties are
              specifically reserved, including but not limited to any such claims or Causes of
              Action relating to any counterclaims, demands, controversies, costs, debts,
              sums of money, accounts, reckonings, bonds, bills, damages, obligations,
              liabilities, objections, legal proceedings, equitable proceedings, and executions
              of any nature, type, or description, avoidance actions, fraudulent transfer
              actions, strong-arm power actions, state law fraudulent transfer actions,
              improper assignment of interest, negligence, gross negligence, willful
              misconduct, usury, fraud, deceit, misrepresentation, conspiracy,
              unconscionability, duress, economic duress, defamation, control, interference
              with contractual and business relationships, breach of fiduciary duty,
              conversion, aiding and abetting, civil conspiracy, conflicts of interest, misuse
              of insider information, concealment, disclosure, secrecy, misuse of collateral,
              wrongful release of collateral, failure to inspect, environmental due diligence,
              negligent loan processing and administration, wrongful recoupment, wrongful
              setoff, violations of statutes and regulations of governmental entities,



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 11
Case 19-33900-hdh11 Doc 185 Filed 07/31/20          Entered 07/31/20 20:45:26        Page 14 of 38




              instrumentalities and agencies, equitable subordination, debt re-
              characterization, substantive consolidation, securities and antitrust laws
              violations, tying arrangements, deceptive trade practices, breach or abuse of
              any alleged fiduciary duty, breach of any special relationship, course of
              conduct or dealing, obligation of fair dealing, obligation of good faith,
              malpractice, at law or in equity, in contract, in tort, or otherwise, known or
              unknown, suspected or unsuspected.

                      Unless expressly released by the Plan or by an order of the Bankruptcy
              Court, the Debtor may hold claims against a holder of a Claim or Equity Interest,
              including but not limited, the following claims and Causes of Action, all of which
              shall be preserved:

              •   Preference claims under section 547 of the Bankruptcy Code;
              •   Fraudulent transfer and other avoidance claims arising under sections 506, 542,
                  543, 544, 545, 546, 547, 548, 549, 550, 551 and 553 of the Bankruptcy Code
                  and various state laws;
              •   Unauthorized post-petition transfer claims including, without limitation, claims
                  under section 549 of the Bankruptcy Code;
              •   Claims and Causes of Action asserted in current litigation, whether commenced
                  pre- or post-petition; and
              •   Counterclaims asserted in current litigation;
              •   Any and all rights the Debtor has in any appeals, including the Westwood
                  Appeal; and
              •   Any and all claims against Cherry Peterson Landry Albert LLP (and any other
                  successor thereto), including claims for malpractice and negligence.

              The Debtor’s failure to identify a claim or Cause of Action herein is specifically
       not a waiver of any claim or Cause of Action. The Debtor will not ask the Bankruptcy
       Court to rule or make findings with respect to the existence of any Cause of Action or the
       value of the entirety of the Estate at the Confirmation Hearing; accordingly, except claims
       or Causes of Action which are expressly released by the Plan or by an Order of the
       Bankruptcy Court, the Debtor’s failure to identify a claim or Cause of Action herein shall
       not give to any defense of any preclusion doctrine, including but not limited to, the
       doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver,
       estoppel (judicial, equitable, or otherwise), or laches, with respect to claims or Causes of
       Action which could be asserted against third parties, including holders of Claims against
       Equity Interests in the Debtor who may be reading this Disclosure Statement and/or casting
       a Ballot, except where such claims or Causes of Action have been released in the Plan or
       the Confirmation Order.

              In addition, the Debtor expressly reserves the right to pursue or adopt any claim
       alleged in any lawsuit in which the Debtor is a party.

              PLEASE TAKE NOTICE THAT, WITH THE EXCEPTION OF
              THOSE CAUSES OF ACTION THAT ARE EXPRESSLY


 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 12
Case 19-33900-hdh11 Doc 185 Filed 07/31/20            Entered 07/31/20 20:45:26        Page 15 of 38




                RELEASED OR WAIVED UNDER THE TERMS OF THE PLAN,
                ALL CAUSES OF ACTION OF THE DEBTOR AND ITS ESTATE,
                WHETHER OR NOT SPECIFIED HEREIN, WILL BE PRESERVED
                AND PURSUANT TO THE TERMS OF THE PLAN. THE LACK OF
                DISCLOSURE OF ANY PARTICULAR CAUSE OF ACTION
                SHALL NOT CONSTITUTE, NOR BE DEEMED TO CONSTITUTE,
                A RELEASE OR WAIVER OF SUCH CAUSE OF ACTION, AS THE
                DEBTOR INTENDS FOR THE PLAN TO PRESERVE ANY AND
                ALL CAUSES OF ACTION HELD BY THE DEBTOR AND ITS
                ESTATE AS OF THE EFFECTIVE DATE OF THE PLAN.

                                       ARTICLE IV
                                 FINANCIAL INFORMATION

        4.1     Assets and Liabilities

         The Debtor’s assets and liabilities as of the Petition Date are set forth in the Bankruptcy
 Schedules and reference should be made thereto for information concerning such assets as of the
 Petition Date. The Debtor’s Schedules and the amendments thereto can be found filed as Docket
 Nos. 16, 17, 91, and 92. The pleadings and documents filed in the Bankruptcy Case are publicly
 available for viewing between the hours of 8:30 a.m. to 4:30 p.m. at the Bankruptcy Clerk’s Office,
 1100 Commerce Street, Room 1254, Dallas, Texas 75242 or electronically at
 pacer.txnb.uscourts.gov for a fee. More specifically, the Debtor had, among other assets: Cash as
 of the Petition Date in the amount of approximately $4.40 and various causes of action.

        Following return of the Denton Property to the Debtor, pursuant to the 9019 Order, the
 Denton Property will be the Debtor’s primary asset. The Debtor intends to satisfy its obligations
 under the Plan through the sale of the Denton Property.

        4.2     Other

        For a more detailed discussion and analysis of the Debtor’s assets and liabilities, reference
 should be made to the exhibits attached hereto, the Debtor’s Bankruptcy Schedules, the Proofs of
 Claim filed, and the Debtor’s Monthly Operating Report.

 PLEASE NOTE THAT ANY REVIEW OF THE SCHEDULES MAY NOT PRESENT THE
 COMPLETE FINANCIAL PICTURE OF THE DEBTOR. THE SCHEDULES MUST BE
 REVIEWED ALONG WITH, INTER ALIA, THE CLAIMS REGISTER AND ANY ORDERS OF
 THE BANKRUPTCY COURT RELATING SPECIFICALLY TO CLAIMS IN THIS
 BANKRUPTCY CASE.




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 13
Case 19-33900-hdh11 Doc 185 Filed 07/31/20             Entered 07/31/20 20:45:26         Page 16 of 38




                                           ARTICLE V
                                         PLAN OVERVIEW

        5.1     Introduction

         Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
 Chapter 11 promotes equality of treatment of creditors and equity security holders who hold
 substantially similar claims against or interests in the debtor and its assets. In furtherance of these
 two goals, upon the filing of a petition for relief under Chapter 11, section 362 of the Bankruptcy
 Code provides for an automatic stay of substantially all acts and proceedings against the debtor
 and its property, including all attempts to collect claims or enforce liens that arose prior to the
 commencement of the Bankruptcy Case.

         The consummation of a plan is typically the principal objective of a chapter 11 case. A
 plan sets forth the means for satisfying claims against, and equity interests in, a debtor.
 Confirmation of a plan by the bankruptcy court makes the plan binding upon the debtor, any issuer
 of securities under the plan, and any creditors of or equity security holder in the debtor, whether
 or not such creditor or equity security holder (i) is impaired under or has accepted the plan or (ii)
 receives or retains any property under the plan. Subject to certain limited exceptions, and other
 than as provided in the plan itself or the confirmation order, the confirmation order discharges the
 debtor from any debt that arose prior to the date of confirmation of the plan and substitutes
 therefore the obligations specified under the confirmed plan.

      THE REMAINDER OF THIS SECTION PROVIDES A SUMMARY OF THE
 PLAN, AND OF THE CLASSIFICATION AND TREATMENT OF CLAIMS AND
 EQUITY INTERESTS UNDER THE PLAN. IT IS QUALIFIED IN ITS ENTIRETY BY
 REFERENCE TO THE PLAN (AS WELL AS THE EXHIBITS ATTACHED THERETO
 AND DEFINITIONS THEREIN), WHICH IS ATTACHED HERETO AS EXHIBIT A.

      THE PLAN ITSELF AND THE DOCUMENTS REFERRED TO THEREIN CONTROL
 THE ACTUAL TREATMENT OF CLAIMS AGAINST, AND EQUITY INTERESTS IN, THE
 DEBTOR UNDER THE PLAN AND WILL, UPON OCCURRENCE OF THE EFFECTIVE
 DATE, BE BINDING UPON ALL HOLDERS OF CLAIMS AGAINST AND EQUITY
 INTERESTS IN THE DEBTOR, ITS ESTATE, ALL PARTIES RECEIVING PROPERTY
 UNDER THE PLAN, AND OTHER PARTIES IN INTEREST. IN THE EVENT OF ANY
 CONFLICT BETWEEN THIS DISCLOSURE STATEMENT, ON THE ONE HAND, AND THE
 PLAN OR ANY OTHER OPERATIVE DOCUMENT, ON THE OTHER HAND, THE TERMS
 OF THE PLAN AND/OR SUCH OTHER OPERATIVE DOCUMENT WILL CONTROL.

        5.2     Summary of the Plan and Proposed Distributions Under the Plan.

        The primary purpose of the Plan is to facilitate the resolution and treatment of the Debtor’s
 outstanding Claims, Liens, and Equity Interests. The Plan contemplates the sale of the Debtor’s
 primary asset, the Denton Property, to fund its obligations under the Plan.

        Under the Plan, Claims against, and Equity Interests in, the Debtor are placed into Classes.



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 14
Case 19-33900-hdh11 Doc 185 Filed 07/31/20                    Entered 07/31/20 20:45:26             Page 17 of 38




 Certain Claims, including Priority Claims and Administrative Claims, are not classified and, if not
 paid prior to Confirmation, will receive payment in full in Cash on the distribution date set forth
 in the Plan as described below.

         The table below summarizes the classification and treatment of the prepetition Claims and
 Equity Interest under the Plan. This summary is qualified in its entirety by reference to provision
 of the Plan.



                                             Estimated
                                             Aggregate
                       Treatment of
                                             Amount of           Proposed Treatment of Allowed Claims or
         Class         Claim/Equity
                                             Claims or                       Equity Interests
                         Interest
                                              Equity
                                             Interests1

                                                               Unless otherwise agreed, each holder of an
                                                               Allowed Ad Valorem Tax Claim, excluding any
                                                               penalties, shall receive in full discharge and in
                                                               exchange for such Allowed Ad Valorem Tax
                                                               Claim, and the Lien(s) securing the same, Cash
                                                               in the full amount of their Allowed Claim from
                                                               the Denton Property Gross Sale Proceeds. Prior
                                                               to the Denton Property Sale, each holder of an
                                                               Allowed Ad Valorem Tax Claim shall retain all
                                                               liens in, to, or against any property of the Debtor
                                                               and the Estate, such Liens shall continue to apply
        Class 1:
                                                               and attach to the Denton Property (or the
      Ad Valorem          Impaired          $147,066.88
                                                               proceeds thereof) with the same validity, extent,
     Secured Claims
                                                               and priority as otherwise exists pending payment
                                                               of each Allowed Ad Valorem Tax Claim in full,
                                                               together with all applicable interest. Upon the
                                                               payment of each Allowed Ad Valorem Tax
                                                               Claim in full, together with all applicable
                                                               interest, each lien securing such Allowed Ad
                                                               Valorem Tax Claim shall be automatically, and
                                                               without need for further order, document, or
                                                               action, released and discharged.

                                                               Estimated Recovery – 100%

     Class 2:                                                  In full and final satisfaction, discharge, and
 Secured Claims of                                             release of the Dreki Allowed Claim, Dreki shall
                          Impaired        $5.3 Million
   Dreki Capital,                                              agree to subordinate its claims and shall be paid
       LLC                                                     pari passu with the Class 6 Claims.

 1
  Claims are estimates only and may be subject to all objections. The Debtor reserves all rights regarding the same.
 Claims included in one class may be properly classified in another class.


 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 15
Case 19-33900-hdh11 Doc 185 Filed 07/31/20     Entered 07/31/20 20:45:26          Page 18 of 38




                                               Estimated Recovery – Unknown


                                               In full and final satisfaction of the Allowed
                                               Westwood Claim, Westwood shall be paid
                                               100% of the amount of the Allowed Westwood
                                               Claim from the Westwood Escrow, which shall
                                               be funded from the Denton Property Gross Sale
                                               Proceeds and retained in the Westwood Escrow
                                               pending resolution of the Westwood Appeal
                                               and any subsequent appeal, if applicable. Prior
                                               to distribution of funds from the Westwood
                                               Escrow, Westwood shall retain its liens in, to,
     Class 3:
                                               or against any property of the Debtor and the
    Claims of
                    Unimpaired    Unknown      Estate, such Liens shall continue to apply and
   Westwood
                                               attach to the Denton Property (or the proceeds
  Motorcars, LLC
                                               thereof) with the same validity, extent, and
                                               priority as otherwise exists pending payment of
                                               the Allowed Westwood Claim in full. Upon the
                                               payment in full of the Allowed Westwood
                                               Claim, each lien securing the Allowed
                                               Westwood Claim shall be automatically, and
                                               without need for further order, document, or
                                               action, released and discharged.

                                               Estimated Recovery – 100%


                                               Allowed Convenience Claims shall be paid
                                               Cash in the full amount of the Allowed
     Class 4:                                  Convenience Claims from the Denton Property
                                  Approx.
   Convenience       Impaired                  Gross Sale Proceeds thirty (30) days following
                                 $45,230.90
     Claims                                    the closing of the Denton Property Sale.

                                               Estimated Recovery – 100%


                                               Except to the extent that a holder of an Allowed
                                               General Unsecured Claim and the Debtor or
                                               Reorganized Debtor agree to less favorable
                                               treatment, the legal, equitable, and contractual
                                               rights of the Holders of Allowed General
     Class 5:
                                   Approx.     Unsecured Claims are unaltered by the Plan. On
     General         Impaired
                                 $366,521.00   and after the Effective Date, except to the extent
 Unsecured Claims
                                               that a Holder of a General Unsecured Claim
                                               agrees to different treatment, the Debtor or
                                               Reorganized Debtor, as applicable, shall
                                               continue to pay or dispute each General
                                               Unsecured Claim in the ordinary course of
                                               business as if the Bankruptcy Case has never


 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 16
Case 19-33900-hdh11 Doc 185 Filed 07/31/20          Entered 07/31/20 20:45:26          Page 19 of 38




                                                    been commenced.

                                                    Estimated Recovery – Unknown


                                                    Except to the extent that a holder of an Allowed
                                                    Claim of Insiders Insider Claim and the Debtor
                                                    or Reorganized Debtor agree to less favorable
                                                    treatment, the legal, equitable, and contractual
                                                    rights of the Holders of Insider Claims are
                                                    unaltered by the Plan. On and after the Effective
      Class 6:
                                       Approx.      Date, except to the extent that a Holder of an
   Subordinated        Impaired
                                    $1,271,107.59   Insider Claim agrees to different treatment, the
 Claims of Insiders
                                                    Debtor or Reorganized Debtor, as applicable,
                                                    shall continue to pay or dispute each Insider
                                                    Claim in the ordinary course of business as if the
                                                    Bankruptcy Case has never been commenced.

                                                    Estimated Recovery – Unknown


                                                    On account of their Class 7 Equity Interests, the
                                                    Holders of Equity Interests in the Debtor shall (a)
                                                    retain their interests in in the Debtor (which
  Class 7: Equity
                       Impaired         N/A         Interests will become Interests in the
  Interest Holders
                                                    Reorganized Debtor post-confirmation).

                                                    Estimated Recovery – Unknown


                                   ARTICLE VI
                       SUMMARY OF CERTAIN PLAN PROVISIONS

         6.1     Means for Implementation of the Plan

                (a)    General Settlement of Claims and Interests. The Plan shall be deemed a
         motion to approve the good-faith compromise and settlement pursuant to which the
         Debtor and holders of Claims against and/or Interests in the Debtor settle all Claims,
         Interests, and Causes of Action pursuant to section 1123 of the Bankruptcy Code
         and Bankruptcy Rule 9019, and in consideration for the classification, distributions,
         releases, and other benefits provided under the Plan, on the Effective Date, the
         provisions of the Plan shall constitute a good-faith compromise and settlement of
         all Claims an Interests and controversies resolved pursuant to the Plan. The
         Confirmation Order shall constitute the Bankruptcy Court’s approval of the
         compromise, settlement, and release of all such Claims, Interests, and Causes of
         Action, and is fair, and equitable, and reasonable, Unless otherwise specified
         herring, In accordance with the provisions of the Plan, pursuant to section 1123 of
         the Bankruptcy Code and Bankruptcy Rule 9019, without any further notice to or
         action, order, or approval of the Bankruptcy Court, after the Effective Date, the


 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 17
Case 19-33900-hdh11 Doc 185 Filed 07/31/20          Entered 07/31/20 20:45:26         Page 20 of 38




       Reorganized Debtor may compromise and settle all Claims and Causes of Action
       against, and Interests in, the Debtor and its estate. The compromises, settlements,
       and releases described herein shall be deemed nonreservable from each other and
       from all other terms of the Plan. Subject to Article V of the Plan, all distributions
       made to holders of Allowed Claim in any Class are intended to be and shall be final.

                         (i) Order Approving Settlement Between Debtor and Dreki
              Capital LLC. The Plan incorporates the Court’s Order Approving Settlement
              and Compromise of Fraudulent Transfer and Wrongful Foreclosure Claims
              Pursuant to Federal Rule of Bankruptcy Procedure 9019, entered on July 24, 2020
              as Docket No. 183 (the “9019 Order”). Pursuant to the 9019 Order, the prior
              foreclosure sale of the Denton Property by Dreki was rescinded, vacated, and
              deemed null and void as of August 6, 2019, the Foreclosure-Sale Deed filed on
              August 28, 2019 in the real property records of Dallas County, Texas as instrument
              number 201900228744 was voided and held to be without effect, and Dreki was
              ordered to reconvey and re-transfer the Denton Property to the Debtor within ten
              (10) days of the Order becoming a Final Order.

               (b)    Sale of Denton Property. The Reorganized Debtor shall market for sale the
       Denton Property, and shall use the proceeds from the sale of the Denton Property first to
       the pay the Denton Property Closing Costs and any Allowed Class 1 (Secured Ad-Valorem)
       claims. The sale proceeds thereafter remaining (the “Denton Property Gross Sale
       Proceeds”) shall next be used to fund the Westwood Escrow, an amount necessary to pay
       Administrative Expenses, including Professional Claims, and an amount necessary to pay
       Class 4 (Convenience Claims). Any Denton Property Gross Sale Proceeds remaining after
       funding of the Westwood Escrow in accordance with section 6.3 of this Plan, payment of
       Administrative Expenses, including Professional Claims, and payment of Class 4 Claims
       may be used by the Reorganized Debtor without any restriction.

                      (i)   Sale Agreement and Closing Documents. Subject to and in
              connection with the occurrence of the Effective Date, the Debtor shall take all such
              action as may be necessary or appropriate to effectuate the Denton Property Sale
              on the terms and subject to the conditions set forth in the Sale Agreement. Upon
              the occurrence of the Effective Date, the Debtor shall be authorized to execute the
              Sale Agreement and related documents and consummate the transactions
              contemplated therein.

                      (ii)   Conflicts. In the event of any conflict whatsoever between the terms
              of the Plan and the Sale Agreement, the terms of the Plan shall control, and the Plan
              shall be deemed to incorporate in their entirety the terms, provisions, and conditions
              of the Sale Agreement.

              (c)    Westwood Escrow.

                     (i)   Creation. On or before the closing of the Denton Property Sale, the
              Debtor or Reorganized Debtor, as applicable, shall establish an escrow reserve



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 18
Case 19-33900-hdh11 Doc 185 Filed 07/31/20         Entered 07/31/20 20:45:26        Page 21 of 38




              account for the benefit of Westwood and its Class 3 Claim (the “Westwood
              Escrow”).

                     (ii)    Funding Upon Sale. Contemporaneously with the closing of the sale
              of the Denton Property, the Debtor or Reorganized Debtor, as applicable, shall
              deposit or cause to be transferred into the Westwood Escrow, from the Denton
              Property Gross Sale Proceeds, an amount equal to the Westwood Escrow Amount.
              Such amounts shall remain in the Westwood Escrow until the amount of Westwood
              Claim is finally determined in accordance with its treatment in section 5.3 of this
              Plan.

                      (iii)   Transfer and Attachment of Lien.       Further, upon the closing of
              the sale of the Denton Property, Westwood’s lien granted pursuant to Section 5.3.3
              of the Plan shall attach to the amounts transferred and deposited into the Westwood
              Escrow.

                      (iv)    Disposition of Westwood Escrow. Upon           the   amount      of
              Westwood’s Claim being determined in accordance with the treatment in section
              5.3 of the Plan (i.e., a Final Order is entered in the Westwood Appeal), the Debtor
              or Reorganized Debtor, as applicable, shall transfer to Westwood within five (5)
              days of the Final Order determining such amount, Cash from the Westwood Escrow
              equal to the lesser of (a) the Westwood Escrow Amount, and (b) the amount of
              Westwood’s Claim as determined consistent with section 5.3 of the Plan. In the
              event that the amount distributed from the Westwood Escrow on account of
              Westwood’s Claim is less than the Westwood Escrow Amount, any amounts
              remaining in the Westwood Escrow shall be released to the Debtor or Reorganized
              Debtor, as the case may be, and the Debtor or Reorganized Debtor may use such
              amounts without any restriction.

                      (v)     Debtor’s Non-Access to Escrowed Funds. For the avoidance of
              doubt, neither the Debtor nor the Reorganized Debtor shall have access or may use
              the amounts deposited in the Westwood Escrow until such time as (a) there has
              been a disposition of Cash on account of the Westwood Claim in conformance with
              section 6.3.4 of the Plan, or (b) Westwood agrees in writing that such amounts shall
              be transferred.

              (d)    Continued Existence of Debtor Post-Confirmation. Except as otherwise
       provide in this Plan, the Debtor shall continue to exist after the Effective Date as
       the Reorganized Debtor in accordance with the applicable laws of Texas. On or after
       the Effective Date, without prejudice to the rights of any party to a contract or other
       agreement, the Reorganized Debtor may, in its sole discretion, take such action as
       permitted by applicable law and the Reorganized Debtor’s organizational documents
       as the Reorganized Debtor may determine is reasonable and appropriate.

               (e)     Post Effective Date Management. The Reorganized Debtor shall continue
       to exist after the Effective Date in accordance with the applicable laws of the State of



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 19
Case 19-33900-hdh11 Doc 185 Filed 07/31/20            Entered 07/31/20 20:45:26        Page 22 of 38




        Texas, in which it is incorporated, for the purposes of operating the Property and satisfying
        its obligations under the Plan. The Reorganized Debtor shall be owned by Richard Boyd
        and shall continue be managed by Richard Boyd. Post-confirmation, Mr. Boyd’s
        compensation shall be commensurate and consistent with market standards.

         6.2   Conditions to Effective Date. The following are conditions precedent to the
 occurrence of the Effective Date, each of which must be satisfied in accordance with the terms
 hereof:
               • The Confirmation Order shall have become a Final Order;
               • All actions, documents, and agreements necessary to implement the Plan shall
                   have been effected or executed;
               • The Debtor and purchaser of the Denton Property shall have received any and
                   all authorizations, consents, regulatory approvals, rulings, letters, no-action
                   letters, opinions, or documents that are necessary to implement the Plan and are
                   required by law, regulation, or order; and
               • All conditions precedent to consummation of the Denton Property Sale,
                   including any conditions precedent that may be required under the applicable
                   sale document, shall have been satisfied or waived in accordance with the Sale
                   Agreement.

 provided, however, that each of the conditions precedent provided herein may be waived, in
 whole or in part, by written consent of the Debtor and any counter-party to any agreements or
 documents specified herein without notice or order of the Bankruptcy Court.

        6.3     Treatment of Executory Contracts and Unexpired Leases

          All executory contracts and unexpired leases of the Debtor (including, but not limited to,
 those listed on the Debtor’s Schedules) which are not expressly assumed or rejected on or before
 the Effective Date, or not otherwise specifically treated in this Plan or in the Confirmation Order,
 shall be deemed to have been rejected as of the Petition Date. The Bankruptcy Court shall retain
 jurisdiction to effectuate any post-confirmation assumption and assignment of leases, and such
 assumption and assignments shall be performed pursuant to Section 365 of the Bankruptcy Code.
 The listing by the Debtor in his Schedules of a contract or lease as an executory contract or
 unexpired lease will not constitute an admission by the Debtor that such contract or lease is an
 executory contract or unexpired lease of the Debtor, or that the Debtor or the Estate has any
 liability thereunder.

         Any Claim based upon rejection of an executory contract or unexpired lease under the
 Plan must be Filed with the Bankruptcy Court and served on the Reorganized Debtor such that
 the Claim is actually received within thirty (30) days of the entry of an Order rejecting such
 contract or lease. All Allowed Claims for rejection damages, unless otherwise specifically
 provided for or addressed in this Plan, shall be treated as Class 7 General Unsecured Claims.
 Any Claim not Filed within such time will be forever barred from assertion against the Debtor or
 the Estate.




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 20
Case 19-33900-hdh11 Doc 185 Filed 07/31/20            Entered 07/31/20 20:45:26         Page 23 of 38




        The Debtor reserves the right to file applications for the assumption or rejection of any
 executory contract or unexpired lease at any time prior to ninety (90) days after the Confirmation
 Date.

        6.4     Procedures for Resolving Disputed, Contingent and Unliquidated Claims

               (a)      Standing. In addition to all other parties that may otherwise have standing
        to object to claims, the Reorganized Debtor shall have specific standing to object to the
        allowance of said Claims.

                 (b)     Effect of Bar Date. In accordance with Federal Rule of Bankruptcy
        Procedure 3003(c), any Creditor whose claim was not scheduled, or holds a Contingent
        Claim, Unliquidated Claim, or Disputed Claim, and did not file a proof of claim before the
        Bar Date, shall not be treated as a Creditor with respect to such claim for purposes of voting
        or distribution.

                (c)     Amendments to Claims; Claims Filed After the Effective Date. Except as
        otherwise provided in the Plan, and subject to the Bar Date, a Claim may not be amended
        after the Effective Date without prior authorization of the Bankruptcy Court. Except as
        otherwise provided in the Plan, any Claim filed with the Bankruptcy Court after the
        Effective Date shall be deemed disallowed in full and expunged without the need for any
        action by the Reorganized Debtor. Notwithstanding the foregoing, and for the avoidance
        of doubt, the Holder of a Secured Tax Claim may amend any timely filed proof of claim,
        where such proof of claim includes an estimated amount for ad valorem taxes, in order to
        assert actual taxes for said year(s), at any time prior to substantial consummation of the
        Plan.

                (d)     Objection Deadline. Within ninety (90) days from the Effective Date,
        unless such date is extended by Order of the Court after notice and hearing, the Reorganized
        Debtor may file with the Court objections to Claims and interests and shall serve a copy of
        each such objection upon the Holder of the Claim or interest to which such objection
        pertains. Unless arising from an Avoidance Action, any proof of Claim filed after the
        Effective Date shall be of no force and effect and need not be objected to. Any
        Undetermined Claim may be litigated to Final Order. The Reorganized Debtor may
        compromise and settle any Undetermined Claim without the necessity of any further notice
        or approval of the Bankruptcy Court, and Bankruptcy Rule 9019 shall not apply to any
        settlement of an Undetermined Claim after the Effective Date. Nothing in this Plan extends
        the Bar Date set in the Bankruptcy Case or grants any Creditor any greater rights with
        respect to a late-filed Claim than such Creditor otherwise has. Unless otherwise ordered
        by the Court, the Reorganized Debtor shall litigate to judgment, settle, or withdraw
        objections to contested Claims.

               (e)    Creditor Response to Objection. With respect to any objection to a Claim
        when such objection is filed after the Effective Date but otherwise in compliance with this
        Plan, the Creditor whose Claim was the subject of the objection must file with the
        Bankruptcy Court and serve a response to the objection upon the Reorganized Debtor and



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 21
Case 19-33900-hdh11 Doc 185 Filed 07/31/20           Entered 07/31/20 20:45:26         Page 24 of 38




       the objecting party no later than thirty (30) days from the date of service of any such
       objection. Failure to file and serve such a response within the thirty (30) days shall cause
       the Bankruptcy Court to enter a default judgment against the non-responding Creditor and
       thereby grant the relief requested in the objection without further notice to such Creditor.
       Any such objection shall contain prominent negative notice language informing the
       objected-to creditor of the same.

               (f)    No Payment Pending Allowance. Notwithstanding any other provision in
       the Plan, if any portion of a Claim is disputed or is an Undetermined Claim, then no
       payment or distribution hereunder shall be made on account of any portion of such Claim
       unless and until such Disputed Claim becomes an Allowed Claim.

               (g)     Allowance of Claims. At the time, and to the extent that an Undetermined
       Claim becomes an Allowed Claim, such Allowed Claim shall be entitled to such
       distributions as provided under the Plan. Such distributions shall be made in the manner
       provided for by this Plan and the terms of any Final Order of the Court with respect to such
       Allowed Claim.

               (h)    Estimation of Claims. The Debtor or the Reorganized Debtor may at any
       time request that the Bankruptcy Court estimate any Contingent Claim, Unliquidated
       Claim, or Disputed Claim pursuant to 11 U.S.C. § 502(c), regardless of whether the Debtor
       or the Reorganized Debtor previously objected to such Claim or whether the Bankruptcy
       Court has ruled on any such objection, and the Bankruptcy Court will retain jurisdiction to
       estimate any Claim at any time during litigation concerning any objection to any Claim,
       including, without limitation, during the pendency of any appeal relating to any such
       objection. In the event that the Bankruptcy Court estimates an Undetermined Claim, the
       amount so estimated shall constitute either the allowed amount of such Claim or a
       maximum limitation on such Claim, as determined by the Bankruptcy Court. If the
       estimated amount constitutes a maximum limitation on the amount of such Claim, the
       Debtor or the Reorganized Debtor may pursue supplementary proceedings to object to the
       allowance of such Claim. All of the aforementioned objection, estimation and resolution
       procedures are intended to be cumulative and not exclusive of one another. Claims may
       be estimated subsequently and compromised, settled, withdrawn or resolved by any
       mechanism approved by the Bankruptcy Court.

       6.5    Provisions Governing Distributions Generally.

              a)      Distributions. The Reorganized Debtor shall make Distributions to the
       holders of Allowed Claims, on the terms set forth in this Plan and subject to the availability
       of Cash.

              b)      Record Date for Claims. The record date for Distributions to Allowed
       Claims under the Plan shall be the date the Bankruptcy Court enters its Order approving
       the Disclosure Statement. For purposes of Distribution to holders of Allowed Claims, the
       Reorganized Debtor will rely on the Claims Register maintained by the Bankruptcy Court




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 22
Case 19-33900-hdh11 Doc 185 Filed 07/31/20            Entered 07/31/20 20:45:26          Page 25 of 38




       except to the extent a notice of transfer of Claim has been Filed with the Bankruptcy Court
       prior to the record date pursuant to Bankruptcy Rule 3001.

              c)      Interim and Final Distributions of Cash. The Reorganized Debtor shall
       make Cash Distributions to the holders of Allowed unclassified Claims and Claims in
       Classes 1 through 4 under the terms set forth in the Plan.

             d)     Form of Distributions. Any Cash payment to be made pursuant to the Plan
       may be made by check or wire transfer, at the option of the Debtor.

              e)      Conditions to Distributions; Warranty of Entitlement. Each and every
       Creditor who receives and accepts a Distribution under the Plan on account of an Allowed
       Claim is deemed to have warranted to the Reorganized Debtor that such Creditor is the
       lawful holder of the Allowed Claim, is authorized to receive the Distribution, and that there
       are no outstanding commitments, agreements or understandings, express or implied, that
       may or can, in any way, defeat or modify the right of the Creditor to receive the
       Distribution.

               f)      Withholding Taxes. In connection with the Plan and all instruments issued
       in connection therewith and distributed thereon, any party issuing any instrument or
       making any distribution under the Plan shall comply with all applicable withholding and
       reporting requirements imposed by any federal, state or local taxing authority, and all
       distributions under the Plan shall be subject to any such withholding or reporting
       requirements. Notwithstanding the above, each holder of an Allowed Claim that is to
       receive a distribution under the Plan shall have the sole and exclusive responsibility for the
       satisfaction and payment of any tax obligations imposed by any Governmental Unit,
       including income, withholding any other tax obligations, on account of such distribution.
       Any party issuing any instrument or making any distribution under the Plan has the right,
       but not the obligation, to not make a distribution until such Holder has made arrangements
       satisfactory to such issuing or disbursing party for payment of any such tax obligations.

               g)      Setoffs. Except as otherwise expressly provided in the Plan and pursuant to
       Sections 502(d) or 553 of the Bankruptcy Code or any applicable non-bankruptcy law, the
       Reorganized Debtor may upon application and approval by the Bankruptcy Court, setoff
       against any Distribution to be made pursuant to the Plan on account of an Allowed Claim
       any claims, rights or Causes of Action held by the Reorganized Debtor against the holder
       of the Allowed Claim, or in relation to the Allowed Claim; provided, however, that neither
       the failure to effect such a setoff nor the allowance of any Claim shall constitute a waiver
       or release by the Reorganized Debtor of any such claims, rights or Causes of Action. If the
       Reorganized Debtor fails to setoff against a Claim and seeks to collect from the holder of
       such Claim after Distribution to that holder pursuant to the Plan, the Reorganized Debtor
       shall be entitled to full recovery on the claims of the Debtor or its Estate, if any, against the
       holder of such Claim.




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 23
Case 19-33900-hdh11 Doc 185 Filed 07/31/20          Entered 07/31/20 20:45:26         Page 26 of 38




              h)      Rounding. Where the calculation of a distribution results in a fraction of a
       cent owing, the calculation shall be rounded down to the nearest whole cent for purposes
       of paying (or reserving) the Distribution.

              i)     De Minimis Distributions. Notwithstanding any provision of the Plan to the
       contrary, no Distribution of less than twenty-five dollars ($25.00) shall be made on an
       Allowed Claim, unless such Distribution shall be a final Distribution.

               j)      Undeliverable and Unclaimed Distributions. Any Person that is entitled to
       receive a Distribution of Cash under the Plan but fails to cash a check within ninety (90)
       days of its issuance shall be entitled to receive a reissued check from the Reorganized
       Debtor for the amount of the original check, without any interest, if such Person requests
       the Reorganized Debtor to reissue such check and provides such documentation as may be
       requested to verify that such Person is entitled to such check prior to the later of: (i) the
       first anniversary of the Effective Date; or (ii) six (6) months after such Person’s Claim
       becomes an Allowed Claim. After the expiration of the applicable deadline to request a
       check to be reissued, the Person who fails to cash a check within ninety (90) days of its
       issuance shall not be entitled to receive any Distribution under the Plan on account of the
       Claim that was attempted to be paid. If the Distribution to any holder of an Allowed Claim
       is returned to the Reorganized Debtor as undeliverable, no further Distributions will be
       made to such holder unless and until the Reorganized Debtor is notified in writing of such
       holder’s current address; provided, however, a claim for an undeliverable Distribution must
       be made within one hundred eighty (180) days following the date of issuance of the original
       Distribution. After such date, all unclaimed property shall revert to the Reorganized Debtor
       for further disbursement in accordance with the Plan, and the Claim of any holder or
       successor to such holder with respect to such property shall be discharged, disallowed, and
       forever barred notwithstanding any federal or state escheatment laws to the contrary. The
       Reorganized Debtor has no obligation to independently undertake any investigation to
       determine the whereabouts of any holder of an Allowed Claim.

               k)      Disputed Distributions. No Distribution will be made on account of a
       Disputed Claim unless and until it becomes Allowed. Upon a request for estimation, the
       Bankruptcy Court will determine what amount of Cash from the initial and subsequent
       Distributions is sufficient to reserve on account of any Disputed Claim not otherwise
       treated in the Plan pursuant to Section 502 of the Bankruptcy Code or applicable law; in
       which case, the amount so determined by the Bankruptcy Court shall be deemed the
       Allowed amount of such Disputed Claims for purposes of the Plan or, in lieu thereof, the
       Bankruptcy Court will determine the maximum amount to which such Claim may be
       ultimately Allowed. Upon motion by a party in interest, the Bankruptcy Court may
       determine the appropriate amount of any reserves required in connection with a Disputed
       Claim. In the event that a dispute arises as to the rightful owner of an Allowed Claim, or
       a Distribution thereon, the Reorganized Debtor may either (a) deposit the Distribution into
       the Disputed Claims Reserve until a determination is made as to the rightful owner of the
       Distribution by the Bankruptcy Court or by written agreement between each of the Persons
       making claim to the Distribution, or (b) interplead the Distribution into the registry of the
       Bankruptcy Court or such other court having jurisdiction over the Disputed Distribution



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 24
Case 19-33900-hdh11 Doc 185 Filed 07/31/20           Entered 07/31/20 20:45:26         Page 27 of 38




       and the Persons making claim to such Distribution, reserving the right to assert any and all
       claims that the Reorganized Debtor may have in relation to such interpleader action;
       provided, however, that once segregated or interplead, interest shall cease to accrue on an
       Allowed Claim.

       6.6    Effects of Confirmation

               a)      Discharge.       Except as otherwise provided herein or in the Confirmation
       Order, any consideration distributed under the Plan shall be in exchange for and in
       complete satisfaction, discharge, and release of all Claims of any nature whatsoever against
       the Debtor or any of its assets or properties; and except as otherwise provided herein, upon
       the Effective Date, the Debtor shall be deemed discharged and released to the extent
       permitted by Section 1141 of the Bankruptcy Code from any and all Claims, including but
       not limited to demands and liabilities that arose before the Effective Date, whether or not
       (a) a proof of claim based upon such debt is filed or deemed filed under Section 501 of the
       Bankruptcy Code; (b) a Claim based upon such debt is allowed under Section 502 of the
       Bankruptcy Code; or (c) the Holder of the Claim based upon such debt has accepted the
       Plan. Except as provided herein, the Confirmation Order shall be a judicial determination
       of discharge of all liabilities of the Debtor. Except as provided herein, pursuant to Section
       524 of the Bankruptcy Code, such discharge shall void any judgment against the Debtor at
       any time obtained to the extent it relates to a Claim discharged, and operates as an
       injunction against the prosecution of any action against the Debtor or the property of the
       Debtor, to the extent it relates to a Claim discharged.

               b)     Legal Binding Effect. Upon the Effective Date, the Plan and each of its
       provisions shall be binding on the the Debtor, the Reorganized Debtor, all Creditors, all
       Equity Interest holders, and all Persons acquiring property under the Plan, whether or not
       they voted to accept the Plan, whether or not they had a right to vote on the Plan, whether
       or not any Claim or Equity Interest held by any of them is Impaired under the Plan, whether
       or not any Claim or Equity Interest held by any of them is Allowed in full, only in part, or
       Disallowed in full, and whether or not a Distribution is made to any of them under the Plan.
       On and after the Effective Date, except as expressly provided in the Plan, all Holder of
       Claims, Liens and Equity Interests shall be precluded from asserting any Claim, Cause of
       Action or Liens against the Debtor or the Estate, or their respective property and assets
       based on any act, omission, event, transaction or other activity of any kind that occurred or
       came into existence prior to the Effective Date.

                c)     Notice of the Effective Date. On or before ten (10) Business Days after
       occurrence of the Effective Date, the Reorganized Debtor shall mail or cause to be mailed
       to all holders of Claims a notice that informs such holders of the following: (a) entry of the
       Confirmation Order; (b) occurrence of the Effective Date; (c) the Administrative Claim
       Bar Date; (d) Professional Claim Bar Date; and (e) such other matters that the Reorganized
       Debtor deems appropriate.




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 25
Case 19-33900-hdh11 Doc 185 Filed 07/31/20            Entered 07/31/20 20:45:26         Page 28 of 38




             d)    Injunction Against Interference with Plan. EXCEPT AS PROVIDED
        HEREIN, ON AND AFTER THE CONFIRMATION DATE, ALL CREDITORS AND
        PERSONS ACTING IN CONCERT WITH THEM ARE ENJOINED AND
        RESTRAINED PURSUANT TO SECTION 105 OF THE CODE FROM TAKING ANY
        ACTION TO CORRECT OR ENFORCE ANY CLAIM DIRECTLY OR INDIRECTLY
        AGAINST THE REORGANIZED DEBTOR IN ANY MANNER INCONSISTENT
        WITH THE TERMS CONTAINED IN THE PLAN.

                e)     Automatic Stay.        The automatic stay provided in Section 362 of the
        Bankruptcy Code, shall remain in effect through the Effective Date, unless otherwise
        specifically modified, annulled, or terminated by the Bankruptcy Court pursuant to a
        separate order, and shall terminate on the Effective Date.

              f)    Exculpations. NEITHER THE DEBTOR’S PROFESSIONALS, NOR
        ANY OF THEIR RESPECTIVE PRESENT OFFICERS, EMPLOYEES, AGENTS,
        REPRESENTATIVES,       ADVISORS,   AFFILIATES, UNDERWRITERS    OR
        INVESTMENT BANKERS, NOR ANY OTHER PROFESSIONAL PERSONS
        EMPLOYED BY ANY OF THEM (COLLECTIVELY, THE “EXCULPATED
        PARTIES”), SHALL HAVE OR INCUR ANY LIABILITY TO ANY PERSON FOR
        ANY ACT TAKEN OR OMISSION IN CONNECTION WITH OR RELATED TO
        FORMULATING, NEGOTIATING, IMPLEMENTING, CONFIRMING OR
        CONSUMMATING THE PLAN, THE DISCLOSURE STATEMENT, EXCEPT FOR
        WILLFUL MISCONDUCT. THE EXCULPATED PERSONS SHALL HAVE NO
        LIABILITY, EXCEPT FOR WILLFUL MISCONDUCT, TO THE DEBTOR, ANY
        CREDITOR, ANY EQUITY INTEREST HOLDER, AND ANY OTHER PARTY IN
        INTEREST IN THE BANKRUPTCY CASE, OR ANY OTHER PERSON FOR
        ACTIONS TAKEN OR NOT TAKEN UNDER THE PLAN, IN CONNECTION
        HEREWITH OR WITH RESPECT THERETO, OR ARISING OUT OF THEIR
        ADMINISTRATION OF THE PLAN OR THE PROPERTY TO BE DISTRIBUTED
        UNDER THE PLAN INCLUDING, WITHOUT LIMITATION, FAILURE TO OBTAIN
        CONFIRMATION OR TO SATISFY ANY CONDITION OR CONDITIONS, OR
        REFUSAL TO WAIVE ANY CONDITION OR CONDITIONS, TO THE
        OCCURRENCE OF THE EFFECTIVE DATE, AND IN ALL RESPECTS SUCH
        EXCULPATED PERSONS SHALL BE ENTITLED TO RELY UPON THE ADVICE OF
        COUNSEL WITH RESPECT TO THEIR DUTIES AND RESPONSIBILITIES UNDER
        THE PLAN.

        6.7     Retention of Jurisdiction

         Under the Plan, notwithstanding entry of the Confirmation Order and the occurrence of the
 Effective Date of the Plan, the Bankruptcy Court shall retain jurisdiction, to fullest extent legally
 permitted, over the Bankruptcy Case, all proceedings arising under, arising in or related to the
 Bankruptcy Case, the Confirmation Order, the Plan and adversary proceedings related to the
 Bankruptcy Case. Some specific types of disputes and proceedings that the Bankruptcy Court shall
 retain jurisdiction over are identified in Article XI of the Plan.




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 26
Case 19-33900-hdh11 Doc 185 Filed 07/31/20            Entered 07/31/20 20:45:26         Page 29 of 38




                              ARTICLE VII
          CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

        7.1     Tax

      THE PLAN AND ITS RELATED TAX CONSEQUENCES ARE COMPLEX.
 THERE ALSO MAY BE STATE, LOCAL OR OTHER TAX CONSIDERATIONS
 APPLICABLE TO EACH CREDITOR. CREDITORS ARE URGED TO CONSULT
 THEIR OWN TAX ADVISORS AS TO THE CONSEQUENCES OF THE PLAN TO
 THEM UNDER FEDERAL AND APPLICABLE STATE, LOCAL AND OTHER TAX
 LAWS. NOTHING IN THIS DISCLOSURE STATEMENT OR IN THE PLAN IS MEANT
 TO PROVIDE ANY TAX ADVICE TO ANY CREDITORS, INTEREST HOLDER OR
 PARTY IN INTEREST.

                                          ARTICLE VIII
                                           RESERVED

                       THE BEST INTERESTS OF CREDITORS TEST

        9.1     Best Interests of Creditors Test

         The Bankruptcy Code requires that the Bankruptcy Court find that the Plan is in the best
 interest of all holders of Claims and Equity Interests that are Impaired by the Plan and that have
 not accepted the Plan as a requirement to confirm the Plan. The “best interests” test, as set forth
 in section 1129(a)(11) of the Bankruptcy Code, requires the Bankruptcy Court to find either that
 all members of an Impaired Class of Claims or Equity Interests have accepted the Plan or that the
 Plan will provide a member who has not accepted the Plan with a recovery of property of a value,
 as of the effective date of the Plan, that is not less than the amount that such holder would receive
 or retain if the Debtor was liquidated under Chapter 7 of the Bankruptcy Code on such date.

        To calculate the probable distribution to members of each Impaired Class of Claims and
 Equity Interest if the Debtor was liquidated under Chapter 7, the Bankruptcy Court must first
 determine the aggregate dollar amount that would be generated from the disposition of the
 Debtor’s assets if liquidated in a Chapter 7 case under the Bankruptcy Code. This “liquidation
 value” would consist primarily of the proceeds from a forced sale of the Debtor’s assets by a
 chapter 7 trustee.

         The amount of liquidation value available to holders of unsecured Claims against the
 Debtor would be reduced by, first, the claims of secured creditors (to the extent of the value of
 their collateral), and by the costs and expenses of liquidation, as well as by other administrative
 expenses and costs of the chapter 7 case. Cost of a liquidation of the Debtor under chapter 7 of
 the Bankruptcy Code would include the compensation of a chapter 7 trustee and his or her counsel
 and other professionals, asset disposition expenses and litigation costs. The liquidation itself
 would trigger certain priority payments that otherwise would be due in the ordinary course of
 business. Those priority claims would be paid in full from the liquidation proceeds before the
 balance would be made available to pay unsecured Claims or to make any distribution to Holders



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 27
Case 19-33900-hdh11 Doc 185 Filed 07/31/20             Entered 07/31/20 20:45:26         Page 30 of 38




 of Equity Interests.

         Under a chapter 7 liquidation, no junior class of Claims or Equity Interests may be paid
 unless all classes of Claims or Equity Interests senior to such junior class are paid in full. Section
 510(a) of the Bankruptcy Code provides that subordination agreements are enforceable in a
 bankruptcy case to the same extent that such subordination is enforceable under applicable non-
 bankruptcy law. Therefore, no class of Claims or Equity Interests that is contractually
 subordinated to another class would receive any payment on account of its Claims or Equity
 Interests, unless and until such senior classes were paid in full.

         Once the Bankruptcy Court ascertains the recoveries in liquidation of the Debtor’s secured
 and priority creditors, it would then determine the probable distribution to unsecured creditors
 from the remaining available proceeds of the liquidation. If this probable distribution has a value
 greater than the value of distributions to be received by the unsecured creditors under the Plan,
 then the Plan is not in the best interests of creditors and cannot be confirmed by the Bankruptcy
 Court. As shown in the Liquidation Analysis described in Section 9.2 below, the Debtor believes
 that each member of each Class of Impaired Claims and Equity Interests will received at least as
 much, if not more, under the Plan as it would receive if the Debtor was liquidated.

        9.2     Liquidation Analysis

         The Debtor believes that under the Plan, all holders of impaired Claims and Interests will
 receive property with a value not less than the value such holder would receive in a liquidation
 under chapter 7 of the Bankruptcy Code, and that resolution under the Plan results in a superior
 recovery to creditors. If the Bankruptcy Case were converted to Chapter 7, it is difficult to exactly
 predict the timeline and recovery creditors would receive, due to the contingent nature of Class 2
 and 3 secured claims secured by liens on the Denton Property.

 The Debtor’s belief is based primarily on (i) consideration of the effects that a chapter 7 liquidation
 would have on the ultimate proceeds available for distribution to holders of impaired Claims and
 Interests and (ii) the Liquidation Analysis set forth below.

                             DEBTOR’S LIQUIDATION ANALYSIS
  Denton Property                                                                   $3,000,000.00
                              Total Assets for Distribution                         $3,000,000.00
  Ad Valorem Secured Claims                                                           $147,066.88
  Closing Costs and Broker Fees Related to Sale                                       $180,000.00
  Net Proceeds to First Lien Lender*                                                 $2,672,933.12
  Chapter 7 Trustee Commission (estimate)                                             $100,000.00
  Chapter 7 Cost of Administration (estimate)                                         $150,000.00
  Chapter 11 Costs of Administration                                                  $175,000.00
                           Available for Unsecured Claims                                   $0.00
            Percent Distribution to Unsecured Creditors                                       0%

 *The Debtor and Westwood dispute who has a first priority secured claim to the proceeds of the
 Property. For purposes of this liquidation analysis, the priority of the parties is irrelevant because


 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 28
Case 19-33900-hdh11 Doc 185 Filed 07/31/20              Entered 07/31/20 20:45:26         Page 31 of 38




 the aggregate sum of the secured claims are greater than the amount of the liquidation value of the
 Denton Property. Accordingly, in a chapter 7 liquidation, any creditors other than the secured
 creditors would likely receive zero distributions. Debtor simply states that whomever Subject to
 the Claim Allowance process and any future lien priority determination by this Court in the
 Adversary Proceeding.

         The Debtor believes that any liquidation analysis is speculative, as it is necessarily
 premised on assumptions and estimates which are inherently subject to significant uncertainties
 and contingencies, many of which are inherently subject to significant uncertainties and
 contingencies, many of which would be beyond the control of the Debtor. The Liquidation
 Analysis provided is solely for the purpose of disclosing to holders of Claims and Equity Interests
 the effect of a hypothetical chapter 7 liquidation of the Debtor, subject to the assumption set forth
 therein. There can be no assurance that a bankruptcy court will accept the Debtor’s conclusions or
 concur with such assumptions in making its determinations under section 1129(a)(7) of the
 Bankruptcy Code.

                            ARTICLE X
    ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

           The Debtor believes that the Plan affords holders of Claims and Equity Interests the
 potential for the greatest realization on the Debtor’s assets and, therefore, is in the best interest of
 such holders. If, however, enough acceptances received from Classes 1, 2, 4, and 5 sufficient for
 the Debtor to confirm the Plan are not received, or the Plan is not subsequently confirmed and
 consummated, the theoretical alternatives include: (i) formulation of an alternative plan or plans
 or (ii) liquidation of the Debtor under chapter 7 of the Bankruptcy Code.

         10.1    Alternative Plan(s)

         If enough acceptances to confirm the Plan are not received or if the Plan is not confirmed,
 the Debtor (or, if the Debtor’s exclusive period in which to file and solicit acceptances of a
 reorganization plan has expired, any other party in interest) could attempt to formulate and propose
 a different plan of reorganization or plans of liquidation.

         Additionally, with respect to an alternative plan, the Debtor has explored various other
 alternatives to the plan as proposed and the Debtor believes that the Plan, as described herein,
 enables holders of Claims and Equity Interests to realize the greatest possible value under the
 circumstances, and that, as compared to any alternative plan, the Plan has the greatest chance to
 be confirmed and consummated.

         10.2    Liquidation Under Chapter 7

         Proceedings under chapter 7 would impose significant additional monetary and time costs
 on the Debtor’s Estate. Under Chapter 7, a trustee would be elected or appointed to administer the
 Estate, to resolve pending controversies, including Disputed Claims against the Debtor and Claims
 of the Estate against other parties, and to make distributions to Holders of Claims. A chapter 7
 trustee would be entitled to compensation in accordance with the scale set forth in the Bankruptcy



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 29
Case 19-33900-hdh11 Doc 185 Filed 07/31/20             Entered 07/31/20 20:45:26         Page 32 of 38




 Code, and the trustee would also incur significant administrative expenses. The results of a
 hypothetical chapter 7 liquidation are included in the Debtor’s Liquidation Analysis.

        10.3    Dismissal

        Dismissal of the Bankruptcy Case would most likely lead to the same unsatisfactory, or
 worse, results as a chapter 7 liquidation.

        10.4    Other Alternatives

         The Debtor has attempted to set forth alternatives to the proposed Plan. However, the
 Debtor must caution Creditors that a vote must be for or against the Plan. The vote on the Plan
 does not include a vote on alternatives to the Plan. There is no assurance what turn the proceedings
 will take if the Plan fails to be accepted. If you believe one of the alternatives is preferable to the
 Plan and you wish to urge it upon the Court, you should consult counsel.

                                    ARTICLE XI
                      CERTAIN RISK FACTORS TO BE CONSIDERED

       PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
 CLAIMS AND EQUITY INTERESTS SHOULD READ AND CAREFULLY CONSIDER THE
 RISK FACTORS SET FORTH BELOW, AS WELL AS ALL OTHER INFORMATION SET
 FORTH OR OTHERWISE REFERENCED IN THIS DISCLOSURE STATEMENT. THESE
 RISK FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS CONSTITUTING THE
 ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN AND ITS
 IMPLEMENTATION. ADDITIONAL RISKS AND UNCERTAINTIES NOT PRESENTLY
 KNOWN TO THE DEBTOR OR THAT THEY CURRENTLY DEEM IMMATERIAL MAY
 ALSO HARM ITS ESTATE.

        11.1    Certain Bankruptcy Law Considerations

                (a)     Objections to Plan and Confirmation

                 Section 1129 of the Bankruptcy Code provides certain requirements for a Chapter
        11 Plan to be confirmed. Parties-in-interest may object to confirmation of a plan based on
        an alleged failure to fulfill these requirements or other reasons. The Debtor believes that
        the Plan complies with the requirements of the Bankruptcy Code. Further, the Debtor has
        worked to obtain and negotiate consensual treatment with each of the main creditor groups
        in this case such that any objections to the Plan should be minimal.

                (b)     Objections to Classification of Claims and Equity Interests

               Section 1122 of the Bankruptcy Code provides that a plan of reorganization may
        place a claim or an interest in a particular class only if such claim or interests is
        substantially similar to the other claims or interests in such class.




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 30
Case 19-33900-hdh11 Doc 185 Filed 07/31/20           Entered 07/31/20 20:45:26         Page 33 of 38




                The Debtor believes that the classification of Claims and Equity Interests under the
        Plan complies with the requirements set forth in the Bankruptcy Code because each class
        of Claims and Equity Interests contain Claims or Equity Interests that are substantially
        similar to the other Claims and Equity Interests in each such class.

               (c)     Insufficient Acceptances

                For the Plan to be confirmed, each Impaired Class of Claims is given the
        opportunity to vote to accept or reject the Plan. With regard to such Impaired voting
        Classes, the Plan will be deemed accepted by a Class of Impaired Claims if the Plan is
        accepted by Claimants of such Class actually voting on the Plan who hold at least two-
        thirds (2/3) in amount and more than one-half (1/2) in number of the total Allowed Claims
        of the Class voted. Only those members of a Class who vote to accept or reject the Plan
        will be counted for voting purposes. The Debtor intends to request confirmation pursuant
        to the cramdown provisions in section 1129(b) of the Bankruptcy Code, which will allow
        confirmation of the Plan regardless of the fact that a particular Class of Claims has not
        accepted the Plan. However, there can be no assurance that any Impaired Class of Claims
        under the Plan will accept the Plan or that the Debtor would be able to use the cramdown
        provisions of the Bankruptcy Code for confirmation of the Plan.

               (d)     Claims Estimation

                There can be no assurance that the estimated amount of Claims and Equity Interests
        are correct, and the actual Allowed amounts of Claims and Equity Interests may differ from
        estimates. The estimated amounts are subject to certain risks, uncertainties and
        assumptions. Should one or more of these risks or uncertainties materialize or should
        underlying assumptions prove incorrect, the actual Allowed amounts of Claims and Equity
        Interests may vary from those estimated therein. However, in terms of numbers of claims,
        there is a relatively small amount of Claims. Further, the Debtor is in constant contact with
        a number of the vendors who constitute the majority of the Unsecured Claims and thus the
        Debtor are confident in their estimates and assumptions.


        11.3   Estimated Recovery Risks

        The Plan will be funded through Cash on hand, the Denton Property Gross Sale Proceeds,
 and payments over time from the Reorganized Debtor.

         Although no guarantees can be made about the exact future performance of the
 Reorganized Debtor, the Reorganized Debtor believes that it will be able to fund and pay all
 obligations required by the Plan.

                                  ARTICLE XII
                      VOTING PROCEDURES AND REQUIREMENTS

        12.1   Voting Deadline



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 31
Case 19-33900-hdh11 Doc 185 Filed 07/31/20             Entered 07/31/20 20:45:26         Page 34 of 38




         Each Creditor holding a Claim which entitles the Creditor to vote on the Plan has been
 provided a Ballot along with this Disclosure Statement. If a Creditor holds Claims in more than
 one Class entitled to vote under the Plan, the Creditor may indicate his vote in each Class with the
 same Ballot, or the Creditor may request an additional Ballot for each additional Class it is entitled
 to vote. The Ballot is to be used by the Creditor to accept or reject the Plan and to make any
 elections that are available to the Creditor as indicated by the Ballot.

         To ensure that a Ballot is deemed timely and considered by the Balloting Agent, which
 shall be the Debtor’s attorneys, Pronske & Kathman, P.C., a Creditor must: (a) carefully review
 the Ballot and the instructions set forth thereon; (b) provide all of the information requested on the
 Ballot; (c) sign the Ballot; and (d) return the completed and signed Ballot to the Balloting Agent
 by the Voting Deadline. By order of the Bankruptcy Court, the “Voting Deadline” is 4:00 p.m.
 (CST), on ____________________, 2020 Therefore, in order for a Ballot to be counted for voting
 purposes and any applicable election, the completed and signed Ballot must be received at the
 address specified below by no later than the Voting Deadline.

                         DEADLINE: Must be RECEIVED by 4:00 p.m., Central Time
                             on _________________, 2020

                                               Addressed to:
                                         Pronske & Kathman, P.C.
                                          Attn: Jason P. Kathman
                                        2701 Dallas Pkwy., Suite 590
                                            Plano, Texas 75093
                                          Facsimile: 214.291.2665

        12.2    Creditors Solicited to Vote

         Each Creditor holding a Claim in a Class that is Impaired under the Plan is being solicited
 to vote on the Plan. As to any Claim for which a proof of claim was filed and as to which an
 objection has been lodged, however, if such objection is still pending as of the Voting Deadline,
 the Creditor’s vote associated with such Claim will not be counted to the extent of the objection to
 the Claim, unless and to the extent the Bankruptcy Court temporarily allows the Claim upon
 motion by such Creditor in an amount determined by the Bankruptcy Court. Such motion must be
 heard and determined by the Bankruptcy Court prior to the date and time scheduled by the
 Bankruptcy Court for a hearing determining the confirmation of the Plan. Further, the Creditor’s
 vote may be disregarded if the Bankruptcy Court determines that the Creditor’s acceptance or
 rejection of the Plan was not solicited or procured in good faith or in accordance with the provision
 of the Bankruptcy Code.

        12.3    Definition of Impairment

        Pursuant to section 1124 of the Bankruptcy Code, a Class of Claims is Impaired under a
 Plan unless, with respect to each Claim of such Class, the plan does at least one of the following
 two (2) things:




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 32
Case 19-33900-hdh11 Doc 185 Filed 07/31/20            Entered 07/31/20 20:45:26         Page 35 of 38




        1.      leaves unaltered the legal, equitable and contractual rights to which such Claim
                entitles the holder of such Claim; or

        2.      notwithstanding any contractual provision or applicable law that entitles the holder
                of such Claim to demand or receive accelerated payment of such Claim after the
                occurrence of a default:

                (a)     cures any such default that occurred before or after the commencement of
                        the case under the Bankruptcy Code, other than a default of a kind specified
                        in section 365(b)(2) of the Bankruptcy Code;

                (b)     reinstates the maturity of such claim as it existed before the default;

                (c)     compensates the holder of such Claim for damages incurred as a result of
                        reasonable reliance on such contractual provision or applicable law; and

                (d)     does not otherwise alter the legal, equitable, or contractual rights to which
                        such claim entitles the holder of such Claim.

         The Plan identifies the classes of Creditors and Interests that the Debtor believe are
 Impaired or unimpaired under the Plan. The Plan cannot and does not change the law on what is
 an Impaired class and, to the extent a Creditor disagrees with the Debtor’s identification of
 Impaired or unimpaired classes, the Creditor may object to the Plan and the Bankruptcy Court will
 decide the dispute.

        12.4    Classes Impaired Under the Plan

        Classes 1, 2, 4, 5, 6 and 7 of the Plan are Impaired. Therefore, the Holders of Claims in
 those Classes are being solicited for votes in favor of the Plan; provided, however, the votes in
 Classes 2, 6, and 7 will not be counted toward satisfaction of section 1129(a)(10).

         With respect to the foregoing, the Debtor specifically reserves its right to determine and
 contest, if necessary: (a) the Impaired or Unimpaired status of a Class under the Plan; and (b)
 whether any Ballots cast by Creditors holding Claims within such a Class should be counted for
 purposes of confirmation of the Plan.

        12.5    Votes Required for Class Acceptance

        Pursuant to the Bankruptcy Code, a Class of Claims under the Plan shall be deemed to have
 accepted the Plan if the Plan is accepted by Creditors holding at least two-third (2/3) in amount
 and more than half (1/2) in number of the Claims within such Class who are entitled to vote and
 who actually vote using a properly completed and signed Ballot which is returned to the Balloting
 Agent by no later than the Voting Deadline. It is important to note that, pursuant to the Bankruptcy
 Code, a Class vote in favor of the Plan will be binding even on those creditors in the Class who
 vote against the Plan, so long as the requisite voting percentages are obtained in favor of the Plan.




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 33
Case 19-33900-hdh11 Doc 185 Filed 07/31/20            Entered 07/31/20 20:45:26         Page 36 of 38




        12.6    Specific Considerations in Voting

        While the Plan provides for certain payments at Confirmation, such payments will only
 apply to Allowed Claims including Claims arising from defaults. Under the Bankruptcy Code, a
 Claim may not be paid until it is Allowed. A Claim will be Allowed in the absence of objection.

         A Claim, including a Claim arising from default, which has been objected to will be heard
 by the Court at a regular, evidentiary hearing and Allowed in full or in part or disallowed. While
 the Debtor bears the principal responsibility for Claim objections, any interested party, including
 Creditors, may file claim objections. Accordingly, payment on some Claims, including Claims
 arising from defaults, may be delayed until objections to such Claims are ultimately settled. Parties
 should also read and consider the risk factors discussed and analyzed in Article XI of this
 Disclosure Statement.

                            XIII. MISCELLANEOUS PROVISIONS

        13.1    Disclosures Required by the Bankruptcy Code

        The Bankruptcy Code requires disclosure of certain facts:

        1)      There are no payments made or promises of the kind specified in section 1129(a)(4)
                of the Bankruptcy Code which have not been disclosed to the Court.

        2)      Counsel to the Debtor has advised the Debtor that the Debtor will require legal
                services in connection with this case after confirmation which will require
                reimbursement. Debtor may continue to use Pronske & Kathman, P.C., as counsel
                after confirmation.

        13.2.   Certain Rights Unaffected

        Except as otherwise provided in the Plan, any rights or obligations which the Debtor’s
 Creditors may have amongst them as to their respective claims or the relative priority or
 subordination thereof are unaffected.

        13.3    Binding Effect

        As of the Effective Date, the Plan shall be binding upon and inure to the benefit of the
 Debtor, Reorganized Debtor, the Holders of the Claims, and their respective successors and
 assigns.

        13.4    Notices

         All notices, requests or demands in connection with the Plan shall be in writing and shall
 be deemed to have been given when received or, if mailed, five (5) days after the date of mailing,
 provided such writing shall have been sent by registered or certified mail, postage prepaid, return
 receipt requested, and sent to the following parties, addressed to:



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 34
Case 19-33900-hdh11 Doc 185 Filed 07/31/20              Entered 07/31/20 20:45:26         Page 37 of 38




         Debtor:

                 Virtuolotry, LLC
                 25 Highland Park Village
                 Suite 100-563
                 Dallas, Texas. 75205

         Debtor’s Counsel:

                 Jason P. Kathman
                 Megan F. Clontz
                 PRONSKE & KATHMAN, P.C.
                 2701 Dallas Parkway, Suite 590
                 Plano, Texas 75093
                 (214) 658-6500 - Telephone
                 (214) 658-6509 – Telecopier

         All notices and request to holders of Claims and Interests shall be sent to them at the
 address listed on the last-filed proof of claim and if no proof of claim is filed, at the address listed
 in the Debtor’s Schedules.

         13.5    Injunctive Relief

       EXCEPT AS PROVIDED HEREIN, ON AND AFTER THE CONFIRMATION
 DATE, ALL CREDITORS AND PERSONS ACTING IN CONCERT WITH THEM ARE
 ENJOINED AND RESTRAINED PURSUANT TO SECTION 105 OF THE CODE FROM
 TAKING ANY ACTION TO CORRECT OR ENFORCE ANY CLAIM DIRECTLY OR
 INDIRECTLY AGAINST THE REORGANIZED DEBTOR IN ANY MANNER
 INCONSISTENT WITH THE TERMS CONTAINED IN THE PLAN. THE DISCHARGE
 GRANTED BY THE PLAN VOIDS ANY JUDGMENT AT ANY TIME OBTAINED WITH
 RESPECT TO ANY DEBT DISCHARGED.

                      XIV. RECOMMENDATION AND CONCLUSION

        The Debtor respectfully submits that the Plan satisfies all of the statutory requirements of
 Chapter 11 of the Bankruptcy Code, including the "best interest of creditors" and "feasibility"
 requirements and that it should be confirmed even in the event a class of claims does not vote for
 acceptance of the Plan. The Debtor believes that the Plan "is fair and equitable" and "does not
 discriminate unfairly." Additionally, the Debtor believes that the Plan has been proposed in good
 faith.

         For all of the reasons set forth in this Disclosure Statement, the Debtor believes that
 Confirmation and consummation of the Plan is preferable to all other alternatives discussed herein.
 Consequently, the Debtor urges all Holders of Claims to vote to accept the Plan, and to complete
 and return their Ballots so that they will be received by the Balloting Agent on or before the Voting
 Deadline.



 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 35
Case 19-33900-hdh11 Doc 185 Filed 07/31/20   Entered 07/31/20 20:45:26   Page 38 of 38




 Dated: July 31, 2020
                                      VIRTUOLOTRY, LLC

                                      By:    /s/ Richard Boyd
                                             Name: Richard Boyd
                                             Title: Manager


 COUNSEL FOR THE DEBTOR:

 Jason P. Kathman
 State Bar No. 24070036
 Megan F. Clontz
 State Bar No. 24069703
 PRONSKE & KATHMAN, P.C.
 2701 Dallas Pkwy, Suite 590
 Plano, Texas 75093
 (214) 658-6500 - Telephone
 (214) 658-6509 – Telecopier
 Email: jkathman@pronskepc.com
 Email: mclontz@pronskepc.com




 DISCLOSURE STATEMENT IN SUPPORT OF DEBTOR’S PLAN OF REORGANIZATION – Page 36
